
	
		II
		Calendar No. 359
		112th CONGRESS
		2d Session
		S. 2322
		[Report No.
		  112–157]
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 19, 2012
			Mrs. Murray, from the
			 Committee on
			 Appropriations, reported the following original bill; which
			 was read twice and placed on the calendar
		
		A BILL
		Making appropriations for the Departments
		  of Transportation, and Housing and Urban Development, and related agencies for
		  the fiscal year ending September 30, 2013, and for other
		  purposes.
	
	
		That the following sums are appropriated,
			 out of any money in the Treasury not otherwise appropriated, for the
			 Departments of Transportation, and Housing and Urban Development, and related
			 agencies for the fiscal year ending September 30, 2013, and for other purposes,
			 namely:
		IDepartment of transportation
			Office of the
		  secretary
			Salaries and expensesFor necessary expenses of the Office of the
		  Secretary, $108,097,000, of which not to exceed
		  $2,635,000 shall be available for the immediate
		  Office of the Secretary; not to exceed $992,000
		  shall be available for the Immediate Office of the Deputy Secretary; not to
		  exceed $19,615,000 shall be available for the
		  Office of the General Counsel; not to exceed
		  $11,248,000 shall be available for the Office of
		  the Under Secretary of Transportation for Policy; not to exceed
		  $12,825,000 shall be available for the Office of
		  the Assistant Secretary for Budget and Programs; not to exceed
		  $2,514,000 shall be available for the Office of
		  the Assistant Secretary for Governmental Affairs; not to exceed
		  $27,095,000 shall be available for the Office of
		  the Assistant Secretary for Administration; not to exceed
		  $2,034,000 shall be available for the Office of
		  Public Affairs; not to exceed $1,608,000 shall
		  be available for the Office of the Executive Secretariat; not to exceed
		  $1,539,000 shall be available for the Office of
		  Small and Disadvantaged Business Utilization; not to exceed
		  $10,875,000 for the Office of Intelligence,
		  Security, and Emergency Response; and not to exceed
		  $15,117,000 shall be available for the Office of
		  the Chief Information Officer: 
		  Provided, That the Secretary of
		  Transportation is authorized to transfer funds appropriated for any office of
		  the Office of the Secretary to any other office of the Office of the Secretary:
		  
		  Provided further, That
		  no appropriation for any office shall be increased or decreased by more than 5
		  percent by all such transfers: 
		  Provided further, That
		  notice of any change in funding greater than 5 percent shall be submitted for
		  approval to the House and Senate Committees on Appropriations: 
		  Provided further, That
		  not to exceed $60,000 shall be for allocation
		  within the Department for official reception and representation expenses as the
		  Secretary may determine: 
		  Provided further, That
		  notwithstanding any other provision of law, excluding fees authorized in Public
		  Law 107–71, there may be credited to this appropriation up to
		  $2,500,000 in funds received in user fees: 
		  Provided further, That
		  none of the funds provided in this Act shall be available for the position of
		  Assistant Secretary for Public Affairs.
			National Infrastructure
		  InvestmentsFor capital
		  investments in surface transportation infrastructure,
		  $500,000,000, to remain available through
		  September 30, 2014: 
		  Provided, That the Secretary of
		  Transportation shall distribute funds provided under this heading as
		  discretionary grants to be awarded to a State, local government, transit
		  agency, or a collaboration among such entities on a competitive basis for
		  projects that will have a significant impact on the Nation, a metropolitan
		  area, or a region: 
		  Provided further, That
		  projects eligible for funding provided under this heading shall include, but
		  not be limited to, highway or bridge projects eligible under title 23, United
		  States Code; public transportation projects eligible under chapter 53 of title
		  49, United States Code; passenger and freight rail transportation projects; and
		  port infrastructure investments: 
		  Provided further, That
		  the Secretary may use up to 35 percent of the funds made available under this
		  heading for the purpose of paying the subsidy and administrative costs of
		  projects eligible for Federal credit assistance under chapter 6 of title 23,
		  United States Code, if the Secretary finds that such use of the funds would
		  advance the purposes of this paragraph: 
		  Provided further, That
		  in distributing funds provided under this heading, the Secretary shall take
		  such measures so as to ensure an equitable geographic distribution of funds, an
		  appropriate balance in addressing the needs of urban and rural areas, and the
		  investment in a variety of transportation modes: 
		  Provided further, That
		  a grant funded under this heading shall be not less than
		  $10,000,000 and not greater than
		  $200,000,000: 
		  Provided further, That
		  not more than 25 percent of the funds made available under this heading may be
		  awarded to projects in a single State: 
		  Provided further, That
		  the Federal share of the costs for which an expenditure is made under this
		  heading shall be, at the option of the recipient, up to 80 percent: 
		  Provided further, That
		  the Secretary shall give priority to projects that require a contribution of
		  Federal funds in order to complete an overall financing package: 
		  Provided further, That
		  not less than $120,000,000 of the funds provided
		  under this heading shall be for projects located in rural areas: 
		  Provided further, That
		  for projects located in rural areas, the minimum grant size shall be
		  $1,000,000 and the Secretary may increase the
		  Federal share of costs above 80 percent: 
		  Provided further, That
		  of the amount made available under this heading, the Secretary may use an
		  amount not to exceed $35,000,000 for the
		  planning, preparation or design of projects eligible for funding under this
		  heading: 
		  Provided further, That
		  grants awarded under the previous proviso shall not be subject to a minimum
		  grant size: 
		  Provided further, That
		  projects conducted using funds provided under this heading must comply with the
		  requirements of subchapter IV of chapter 31 of title 40, United States Code: 
		  Provided further, That
		  the Secretary shall conduct a new competition to select the grants and credit
		  assistance awarded under this heading: 
		  Provided further, That
		  the Secretary may retain up to $20,000,000 of
		  the funds provided under this heading, and may transfer portions of those funds
		  to the Administrators of the Federal Highway Administration, the Federal
		  Transit Administration, the Federal Railroad Administration and the Federal
		  Maritime Administration, to fund the award and oversight of grants and credit
		  assistance made under this heading.
			Financial management capitalFor necessary expenses for upgrading and
		  enhancing the Department of Transportation's financial systems and
		  re-engineering business processes, $10,000,000,
		  to remain available through September 30, 2014.
			Cyber Security InitiativesFor necessary expenses for cyber security
		  initiatives, including necessary upgrades to wide area network and information
		  technology infrastructure, improvement of network perimeter controls and
		  identity management, testing and assessment of information technology against
		  business, security, and other requirements, implementation of Federal cyber
		  security initiatives and information infrastructure enhancements,
		  implementation of enhanced security controls on network devices, and
		  enhancement of cyber security workforce training tools,
		  $6,000,000, to remain available through
		  September 30, 2014.
			Office of civil rightsFor necessary expenses of the Office of
		  Civil Rights,
		  $9,773,000.
			Transportation planning, research, and
		  developmentFor necessary
		  expenses for conducting transportation planning, research, systems development,
		  development activities, and making grants, to remain available until expended,
		  $8,000,000.
			Working capital fundFor necessary expenses for operating costs
		  and capital outlays of the Working Capital Fund, not to exceed
		  $174,128,000 shall be paid from appropriations
		  made available to the Department of Transportation: 
		  Provided, That such services shall
		  be provided on a competitive basis to entities within the Department of
		  Transportation: 
		  Provided further, That
		  the above limitation on operating expenses shall not apply to non-DOT entities:
		  
		  Provided further, That
		  no funds appropriated in this Act to an agency of the Department shall be
		  transferred to the Working Capital Fund without the approval of the agency
		  modal administrator: 
		  Provided further, That
		  no assessments may be levied against any program, budget activity, subactivity
		  or project funded by this Act unless notice of such assessments and the basis
		  therefor are presented to the House and Senate Committees on Appropriations and
		  are approved by such Committees.
			Minority business resource center
		  programFor the cost of
		  guaranteed loans, $333,000, as authorized by 49
		  U.S.C. 332: 
		  Provided, That such costs,
		  including the cost of modifying such loans, shall be as defined in section 502
		  of the Congressional Budget Act of 1974: 
		  Provided further, That
		  these funds are available to subsidize total loan principal, any part of which
		  is to be guaranteed, not to exceed $18,367,000.
		  In addition, for administrative expenses to carry out the guaranteed loan
		  program, $589,000.
			Minority business outreachFor necessary expenses of Minority Business
		  Resource Center outreach activities, $3,234,000,
		  to remain available until September 30, 2013: 
		  Provided, That notwithstanding 49
		  U.S.C. 332, these funds may be used for business opportunities related to any
		  mode of transportation.
			Payments to air
		  carriers
			(airport and airway trust
		  fund)
			(including transfer of funds)In addition to funds made available from any
		  other source to carry out the essential air service program under 49 U.S.C.
		  41731 through 41742, $114,000,000, to be derived
		  from the Airport and Airway Trust Fund, to remain available until expended: 
		  Provided, That in determining
		  between or among carriers competing to provide service to a community, the
		  Secretary may consider the relative subsidy requirements of the
		  carriers: Provided further,
		  That basic essential air service minimum requirements shall not include the
		  15-passenger capacity requirement under subsection 41732(b)(3) of title 49,
		  United States Code: 
		  Provided further, That
		  if the funds under this heading are insufficient to meet the costs of the
		  essential air service program in the current fiscal year, the Secretary shall
		  transfer such sums as may be necessary to carry out the essential air service
		  program from any available amounts appropriated to or directly administered by
		  the Office of the Secretary for such fiscal year.
			Research and technologyFor necessary expenses related to the Office
		  of the Assistant Secretary for Research and Technology,
		  $13,500,000, of which
		  $6,953,000 shall remain available until
		  September 30, 2015: 
		  Provided, That there may be
		  credited to this appropriation, to be available until expended, funds received
		  from States, counties, municipalities, other public authorities, and private
		  sources for expenses incurred for training: 
		  Provided further, That
		  notwithstanding any other provision of law, the powers and duties, functions,
		  authorities and personnel of the Research and Innovative Technology
		  Administration are hereby transferred to the Office of the Assistant Secretary
		  for Research and Technology in the Office of the Secretary: 
		  Provided further, That
		  notwithstanding section 102 of title 49 and section 5315 of title 5, there
		  shall be an Assistant Secretary for Research and Technology within the Office
		  of the Secretary, appointed by the President with the advice and consent of the
		  Senate, to lead such office: 
		  Provided further, That
		  any reference in law, regulation, judicial proceedings, or elsewhere to the
		  Research and Innovative Technology Administration shall be deemed to be a
		  reference to the Office of the Assistant Secretary for Research and Technology
		  of the Department of Transportation.
			Administrative provisions—office of the
		  secretary of transportation
			101.None of the funds made available in this
			 Act to the Department of Transportation may be obligated for the Office of the
			 Secretary of Transportation to approve assessments or reimbursable agreements
			 pertaining to funds appropriated to the modal administrations in this Act,
			 except for activities underway on the date of enactment of this Act, unless
			 such assessments or agreements have completed the normal reprogramming process
			 for Congressional notification.
			102.None of the funds made available under this
			 Act may be obligated or expended to establish or implement a program under
			 which essential air service communities are required to assume subsidy costs
			 commonly referred to as the EAS local participation program.
			103.The Secretary or his designee may engage in
			 activities with States and State legislators to consider proposals related to
			 the reduction of motorcycle fatalities.
			104.Notwithstanding section 3324 of title 31,
			 United States Code, in addition to authority provided by section 327 of title
			 49, United States Code, the Department's Working Capital Fund is hereby
			 authorized to provide payments in advance to vendors that are necessary to
			 carry out the Federal transit pass transportation fringe benefit program under
			 Executive Order 13150 and section 3049 of Public Law 109–59: 
			 Provided, That the Department
			 shall include adequate safeguards in the contract with the vendors to ensure
			 timely and high-quality performance under the contract.
			105.The Secretary shall post on the Web site of
			 the Department of Transportation a schedule of all meetings of the Credit
			 Council, including the agenda for each meeting, and require the Credit Council
			 to record the minutes of each meeting.
			106.The Secretary of Transportation is
			 authorized to carry out a program that establishes uniform standards for
			 developing and supporting agency transit pass and transit benefits authorized
			 under section 7905 of title 5, United States Code, including distribution of
			 transit benefits by various paper and electronic media.
				Federal aviation
		  administration
				Operations
				(airport and airway trust
		  fund)
				(including transfer of funds)For necessary expenses of the Federal
		  Aviation Administration, not otherwise provided for, including operations and
		  research activities related to commercial space transportation, administrative
		  expenses for research and development, establishment of air navigation
		  facilities, the operation (including leasing) and maintenance of aircraft,
		  subsidizing the cost of aeronautical charts and maps sold to the public, lease
		  or purchase of passenger motor vehicles for replacement only, in addition to
		  amounts made available by Public Law 108–176,
		  $9,698,396,000, of which
		  $5,340,000,000 shall be derived from the Airport
		  and Airway Trust Fund, of which not to exceed
		  $7,496,279,000 shall be available for air
		  traffic organization activities; not to exceed
		  $1,255,000,000 shall be available for aviation
		  safety activities; not to exceed $16,271,000
		  shall be available for commercial space transportation activities; not to
		  exceed $573,591,000 shall be available for
		  finance and management activities; not to exceed
		  $60,064,000 shall be available for NextGen and
		  operations planning activities; and not to exceed
		  $297,191,000 shall be available for staff
		  offices: 
		  Provided, That not to exceed 2
		  percent of any budget activity, except for aviation safety budget activity, may
		  be transferred to any budget activity under this heading: 
		  Provided further, That
		  no transfer may increase or decrease any appropriation by more than 2 percent: 
		  Provided further, That
		  any transfer in excess of 2 percent shall be treated as a reprogramming of
		  funds under section 405 of this Act and shall not be available for obligation
		  or expenditure except in compliance with the procedures set forth in that
		  section: 
		  Provided further, That
		  not later than March 31 of each fiscal year hereafter, the Administrator of the
		  Federal Aviation Administration shall transmit to Congress an annual update to
		  the report submitted to Congress in December 2004 pursuant to section 221 of
		  Public Law 108–176: 
		  Provided further, That
		  the amount herein appropriated shall be reduced by
		  $100,000 for each day after March 31 that such
		  report has not been submitted to the Congress: 
		  Provided further, That
		  not later than March 31 of each fiscal year hereafter, the Administrator shall
		  transmit to Congress a companion report that describes a comprehensive strategy
		  for staffing, hiring, and training flight standards and aircraft certification
		  staff in a format similar to the one utilized for the controller staffing plan,
		  including stated attrition estimates and numerical hiring goals by fiscal year:
		  
		  Provided further, That
		  the amount herein appropriated shall be reduced by
		  $100,000 per day for each day after March 31
		  that such report has not been submitted to Congress: 
		  Provided further, That
		  funds may be used to enter into a grant agreement with a nonprofit
		  standard-setting organization to assist in the development of aviation safety
		  standards: 
		  Provided further, That
		  none of the funds in this Act shall be available for new applicants for the
		  second career training program: 
		  Provided further, That
		  none of the funds in this Act shall be available for the Federal Aviation
		  Administration to finalize or implement any regulation that would promulgate
		  new aviation user fees not specifically authorized by law after the date of the
		  enactment of this Act: 
		  Provided further, That
		  there may be credited to this appropriation as offsetting collections funds
		  received from States, counties, municipalities, foreign authorities, other
		  public authorities, and private sources for expenses incurred in the provision
		  of agency services, including receipts for the maintenance and operation of air
		  navigation facilities, and for issuance, renewal or modification of
		  certificates, including airman, aircraft, and repair station certificates, or
		  for tests related thereto, or for processing major repair or alteration forms: 
		  Provided further, That
		  of the funds appropriated under this heading, not less than
		  $10,350,000 shall be for the contract tower
		  cost-sharing program: 
		  Provided further, That
		  none of the funds in this Act for aeronautical charting and cartography are
		  available for activities conducted by, or coordinated through, the Working
		  Capital Fund.
				Facilities and
		  equipment
				(airport and airway trust
		  fund)For necessary expenses,
		  not otherwise provided for, for acquisition, establishment, technical support
		  services, improvement by contract or purchase, and hire of national airspace
		  systems and experimental facilities and equipment, as authorized under part A
		  of subtitle VII of title 49, United States Code, including initial acquisition
		  of necessary sites by lease or grant; engineering and service testing,
		  including construction of test facilities and acquisition of necessary sites by
		  lease or grant; construction and furnishing of quarters and related
		  accommodations for officers and employees of the Federal Aviation
		  Administration stationed at remote localities where such accommodations are not
		  available; and the purchase, lease, or transfer of aircraft from funds
		  available under this heading, including aircraft for aviation regulation and
		  certification; to be derived from the Airport and Airway Trust Fund,
		  $2,750,000,000, of which
		  $480,000,000 shall remain available until
		  September 30, 2013; $2,195,000,000 shall remain
		  available until September 30, 2015; and
		  $75,000,000 shall remain available until
		  September 30, 2016: 
		  Provided, That there may be
		  credited to this appropriation funds received from States, counties,
		  municipalities, other public authorities, and private sources, for expenses
		  incurred in the establishment, improvement, and modernization of
		  national airspace
		  systems: 
		  Provided further, That
		  upon initial submission to the Congress of the fiscal year 2014 President's
		  budget, the Secretary of Transportation shall transmit to the Congress a
		  comprehensive capital investment plan for the Federal Aviation Administration
		  which includes funding for each budget line item for fiscal years 2014 through
		  2018, with total funding for each year of the plan constrained to the funding
		  targets for those years as estimated and approved by the Office of Management
		  and Budget.
				Research, engineering, and
		  development
				(airport and airway trust
		  fund)
				(including rescission)For necessary expenses, not otherwise
		  provided for, for research, engineering, and development, as authorized under
		  part A of subtitle VII of title 49, United States Code, including construction
		  of experimental facilities and acquisition of necessary sites by lease or
		  grant, $160,000,000, to be derived from the
		  Airport and Airway Trust Fund and to remain available until September 30, 2015:
		  
		  Provided, That there may be
		  credited to this appropriation as offsetting collections, funds received from
		  States, counties, municipalities, other public authorities, and private
		  sources, which shall be available for expenses incurred for research,
		  engineering, and development: 
		  Provided further, That
		  of the unobligated balances from prior year appropriations available under this
		  heading, $26,183,998 are
		  rescinded.
				Grants-in-aid for
		  airports
				(liquidation of contract
		  authorization)
				(limitation on
		  obligations)
				(airport and airway trust
		  fund)
				(including transfer of funds)For liquidation of obligations incurred for
		  grants-in-aid for airport planning and development, and noise compatibility
		  planning and programs as authorized under subchapter I of chapter 471 and
		  subchapter I of chapter 475 of title 49, United States Code, and under other
		  law authorizing such obligations; for procurement, installation, and
		  commissioning of runway incursion prevention devices and systems at airports of
		  such title; for grants authorized under section 41743 of title 49, United
		  States Code; and for inspection activities and administration of airport safety
		  programs, including those related to airport operating certificates under
		  section 44706 of title 49, United States Code,
		  $3,400,000,000 to be derived from the Airport
		  and Airway Trust Fund and to remain available until expended: 
		  Provided, That none of the funds
		  under this heading shall be available for the planning or execution of programs
		  the obligations for which are in excess of
		  $3,350,000,000 in fiscal year 2013,
		  notwithstanding section 47117(g) of title 49, United States Code: 
		  Provided further, That
		  none of the funds under this heading shall be available for the replacement of
		  baggage conveyor systems, reconfiguration of terminal baggage areas, or other
		  airport improvements that are necessary to install bulk explosive detection
		  systems: 
		  Provided further, That
		  notwithstanding section 137 of Public Law 112–95, for unfinished projects at
		  airports that are not large hub airports or medium hub airports and for which
		  prior to February 14, 2012, the project sponsor had received a grant for one or
		  more phases of the project or supporting infrastructure project funds, funds
		  limited under this heading shall be used to pay for 95 percent of allowable
		  project costs: 
		  Provided further, That
		  notwithstanding any other provision of law, of funds limited under this
		  heading, not more than $103,000,000 shall be
		  obligated for administration, not less than
		  $15,000,000 shall be available for the airport
		  cooperative research program, not less than
		  $29,300,000 shall be for Airport Technology
		  Research and $6,000,000, to remain available
		  until expended, shall be available and transferred to Office of the
		  Secretary, Salaries and Expenses to carry out the Small Community Air
		  Service Development Program.
				Administrative provisions—federal aviation
		  administration
				110.None of the funds in this Act may be used
			 to compensate in excess of 600 technical staff-years under the federally funded
			 research and development center contract between the Federal Aviation
			 Administration and the Center for Advanced Aviation Systems Development during
			 fiscal year 2013.
			111.None of the funds in this Act shall be used
			 to pursue or adopt guidelines or regulations requiring airport sponsors to
			 provide to the Federal Aviation Administration without cost building
			 construction, maintenance, utilities and expenses, or space in airport
			 sponsor-owned buildings for services relating to air traffic control, air
			 navigation, or weather reporting: 
			 Provided, That the prohibition of
			 funds in this section does not apply to negotiations between the agency and
			 airport sponsors to achieve agreement on below-market rates for
			 these items or to grant assurances that require airport sponsors to provide
			 land without cost to the FAA for air traffic control facilities.
			112.The Administrator of the Federal Aviation
			 Administration may reimburse amounts made available to satisfy 49 U.S.C.
			 41742(a)(1) from fees credited under 49 U.S.C. 45303: 
			 Provided, That during fiscal year
			 2013, 49 U.S.C. 41742(b) shall not apply, and any amount remaining in such
			 account at the close of that fiscal year may be made available to satisfy
			 section 41742(a)(1) for the subsequent fiscal year.
			113.Amounts collected under section 40113(e) of
			 title 49, United States Code, shall be credited to the appropriation current at
			 the time of collection, to be merged with and available for the same purposes
			 of such appropriation.
			114.None of the funds in this Act shall be
			 available for paying premium pay under subsection 5546(a) of title 5, United
			 States Code, to any Federal Aviation Administration employee unless such
			 employee actually performed work during the time corresponding to such premium
			 pay.
			115.None of the funds in this Act may be
			 obligated or expended for an employee of the Federal Aviation Administration to
			 purchase a store gift card or gift certificate through use of a
			 Government-issued credit card.
			116.The Secretary shall apportion to the
			 sponsor of an airport that received scheduled or unscheduled air service from a
			 large certified air carrier (as defined in part 241 of title 14 Code of Federal
			 Regulations, or such other regulations as may be issued by the Secretary under
			 the authority of section 41709) an amount equal to the minimum apportionment
			 specified in 49 U.S.C. 47114(c), if the Secretary determines that airport had
			 more than 10,000 passenger boardings in the preceding calendar year, based on
			 data submitted to the Secretary under part 241 of title 14, Code of Federal
			 Regulations.
			117.None of the funds in this Act may be
			 obligated or expended for retention bonuses for an employee of the Federal
			 Aviation Administration without the prior written approval of the Deputy
			 Assistant Secretary for Administration of the Department of
			 Transportation.
			118.Subparagraph (D) of section 47124(b)(3) of
			 title 49, United States Code, is amended by striking benefit.
			 and inserting benefit, with the maximum allowable local cost share
			 capped at 20 percent..
			119.Notwithstanding any other provision of law,
			 none of the funds made available under this Act or any prior Act may be used to
			 implement or to continue to implement any limitation on the ability of any
			 owner or operator of a private aircraft to obtain, upon a request to the
			 Administrator of the Federal Aviation Administration, a blocking of that
			 owner's or operator’s aircraft registration number from any display of the
			 Federal Aviation Administration’s Aircraft Situational Display to Industry data
			 that is made available to the public, except data made available to a
			 Government agency, for the noncommercial flights of that owner or
			 operator.
			119A.None of the funds in this Act shall be
			 available for salaries and expenses of more than 7 political and Presidential
			 appointees in the Federal Aviation Administration.
			119B.None of the funds made available under this
			 Act may be used to increase fees pursuant to section 44721 of title 49, United
			 States Code, until the FAA conducts a public outreach that is designed to
			 elicit feedback from aviation stakeholders, and until the FAA has reported the
			 justification of its fees on paper and digital products to the House and Senate
			 Committees on Appropriations.
			119C.None of the funds appropriated or limited
			 by this Act may be used to change weight restrictions or prior permission rules
			 at Teterboro airport in Teterboro, New Jersey.
				Federal highway
		  administration
				Federal-aid
		  highways
				Limitation on administrative
		  expenses
				(Highway Trust
		  Fund)
				(including transfer of funds)Not to exceed
		  $426,476,000, together with advances and
		  reimbursements received by the Federal Highway Administration, shall be paid in
		  accordance with law from appropriations made available by this Act to the
		  Federal Highway Administration for necessary expenses for administration and
		  operation. In addition, not to exceed $3,220,000
		  shall be paid from appropriations made available by this Act and transferred to
		  the Appalachian Regional Commission in accordance with section 104 of title 23,
		  United States Code.
				limitation on
		  obligations
				(highway trust fund)None of the funds in this Act shall be
		  available for the implementation or execution of programs, the obligations for
		  which are in excess of $39,143,583,000 for
		  Federal-aid highways and highway safety construction programs for fiscal year
		  2013: 
		  Provided, That within the
		  $39,143,583,000 obligation limitation on
		  Federal-aid highways and highway safety construction programs, not more than
		  $429,800,000 shall be available for the
		  implementation or execution of programs for transportation research (chapter 5
		  of title 23, United States Code; sections 111, 5505, and 5506 of title 49,
		  United States Code; and title 5 of Public Law 109–59) for fiscal year 2013: 
		  Provided further, That
		  this limitation on transportation research programs shall not apply to any
		  authority previously made available for obligation: 
		  Provided further, That
		  the Secretary may, as authorized by section 605(b) of title 23, United States
		  Code, collect and spend fees to cover the costs of services of expert firms,
		  including counsel, in the field of municipal and project finance to assist in
		  the underwriting and servicing of Federal credit instruments and all or a
		  portion of the costs to the Federal Government of servicing such credit
		  instruments: 
		  Provided further, That
		  such fees are available until expended to pay for such costs: 
		  Provided further, That
		  such amounts are in addition to administrative expenses that are also available
		  for such purpose, and are not subject to any obligation limitation or the
		  limitation on administrative expenses under section 608 of title 23, United
		  States Code.
				Liquidation of contract
		  authorization
				(Highway Trust
		  Fund)
				For carrying out the provisions of title 23,
		  United States Code, that are attributable to Federal-aid highways, not
		  otherwise provided, including reimbursement for sums expended pursuant to the
		  provisions of 23 U.S.C. 308, $39,882,583,000 or
		  so much thereof as may be available in and derived from the Highway Trust Fund
		  (other than the Mass Transit Account), to remain available until
		  expended.
				Administrative provisions—federal highway
		  administration
				120.(a)For fiscal year 2013, the Secretary of
			 Transportation shall—
					(1)not distribute from the obligation
			 limitation for Federal-aid highways amounts authorized for administrative
			 expenses and programs by section 104(a) of title 23, United States Code;
			 programs funded from the administrative takedown authorized by section
			 104(a)(1) of title 23, United States Code (as in effect on the date before the
			 date of enactment of the Safe, Accountable, Flexible, Efficient Transportation
			 Equity Act: A Legacy for Users); the highway use tax evasion program; and the
			 Bureau of Transportation Statistics;
					(2)not distribute an amount from the
			 obligation limitation for Federal-aid highways that is equal to the unobligated
			 balance of amounts made available from the Highway Trust Fund (other than the
			 Mass Transit Account) for Federal-aid highways and highway safety programs for
			 previous fiscal years the funds for which are allocated by the
			 Secretary;
					(3)determine the ratio that—
						(A)the obligation limitation for Federal-aid
			 highways, less the aggregate of amounts not distributed under paragraphs (1)
			 and (2), bears to
						(B)the total of the sums authorized to be
			 appropriated for Federal-aid highways and highway safety construction programs
			 (other than sums authorized to be appropriated for provisions of law described
			 in paragraphs (1) through (9) of subsection (b) and sums authorized to be
			 appropriated for section 105 of title 23, United States Code, equal to the
			 amount referred to in subsection (b)(10) for such fiscal year), less the
			 aggregate of the amounts not distributed under paragraphs (1) and (2) of this
			 subsection;
						(4)(A)distribute the obligation limitation for
			 Federal-aid highways, less the aggregate amounts not distributed under
			 paragraphs (1) and (2), for sections 1301, 1302, and 1934 of the Safe,
			 Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users;
			 sections 117 and section 144(g) of title 23, United States Code; and section
			 14501 of title 40, United States Code, so that the amount of obligation
			 authority available for each of such sections is equal to the amount determined
			 by multiplying the ratio determined under paragraph (3) by the sums authorized
			 to be appropriated for that section for the fiscal year; and
						(B)distribute
			 $2,000,000,000 for section 105 of title 23,
			 United States Code;
						(5)distribute the obligation limitation
			 provided for Federal-aid highways, less the aggregate amounts not distributed
			 under paragraphs (1) and (2) and amounts distributed under paragraph (4), for
			 each of the programs that are allocated by the Secretary under the Safe,
			 Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users
			 and title 23, United States Code (other than to programs to which paragraphs
			 (1) and (4) apply), by multiplying the ratio determined under paragraph (3) by
			 the amounts authorized to be appropriated for each such program for such fiscal
			 year; and
					(6)distribute the obligation limitation
			 provided for Federal-aid highways, less the aggregate amounts not distributed
			 under paragraphs (1) and (2) and amounts distributed under paragraphs (4) and
			 (5), for Federal-aid highways and highway safety construction programs (other
			 than the amounts apportioned for the equity bonus program, but only to the
			 extent that the amounts apportioned for the equity bonus program for the fiscal
			 year are greater than $2,639,000,000, and the
			 Appalachian development highway system program) that are apportioned by the
			 Secretary under the Safe, Accountable, Flexible, Efficient Transportation
			 Equity Act: A Legacy for Users and title 23, United States Code, in the ratio
			 that—
						(A)amounts authorized to be appropriated for
			 such programs that are apportioned to each State for such fiscal year, bear
			 to
						(B)the total of the amounts authorized to be
			 appropriated for such programs that are apportioned to all States for such
			 fiscal year.
						(b)Exceptions From Obligation
			 LimitationThe obligation
			 limitation for Federal-aid highways shall not apply to obligations:
					(1)under section 125 of title 23, United
			 States Code;
					(2)under section 147 of the Surface
			 Transportation Assistance Act of 1978;
					(3)under section 9 of the Federal-Aid Highway
			 Act of 1981;
					(4)under subsections (b) and (j) of section
			 131 of the Surface Transportation Assistance Act of 1982;
					(5)under subsections (b) and (c) of section
			 149 of the Surface Transportation and Uniform Relocation Assistance Act of
			 1987;
					(6)under sections 1103 through 1108 of the
			 Intermodal Surface Transportation Efficiency Act of 1991;
					(7)under section 157 of title 23, United
			 States Code, as in effect on the day before the date of the enactment of the
			 Transportation Equity Act for the 21st Century;
					(8)under section 105 of title 23, United
			 States Code, as in effect for fiscal years 1998 through 2004, but only in an
			 amount equal to $639,000,000 for each of those
			 fiscal years;
					(9)for Federal-aid highway programs for which
			 obligation authority was made available under the Transportation Equity Act for
			 the 21st Century or subsequent public laws for multiple years or to remain
			 available until used, but only to the extent that the obligation authority has
			 not lapsed or been used;
					(10)under section 105 of title 23, United
			 States Code, but only in an amount equal to
			 $639,000,000 for each of fiscal years 2005
			 through 2010; and
					(11)under section 1603 of the Safe,
			 Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for Users,
			 to the extent that funds obligated in accordance with that section were not
			 subject to a limitation on obligations at the time at which the funds were
			 initially made available for obligation.
					(c)Redistribution of Unused Obligation
			 AuthorityNotwithstanding
			 subsection (a), the Secretary shall, after August 1 of such fiscal year, revise
			 a distribution of the obligation limitation made available under subsection (a)
			 if the amount distributed cannot be obligated during that fiscal year, and
			 redistribute sufficient amounts to those States able to obligate amounts in
			 addition to those previously distributed during that fiscal year, giving
			 priority to those States having large unobligated balances of funds apportioned
			 under sections 104 and 144 of title 23, United States Code.
				(d)Applicability of Obligation Limitations to
			 Transportation Research ProgramsThe obligation limitation shall apply to
			 transportation research programs carried out under chapter 5 of title 23,
			 United States Code, and title V (research title) of the Safe, Accountable,
			 Flexible, Efficient Transportation Equity Act: A Legacy for Users, except that
			 obligation authority made available for such programs under such limitation
			 shall remain available for a period of 3 fiscal years and shall be in addition
			 to the amount of any limitation imposed on obligations for Federal-aid highway
			 and highway safety construction programs for future fiscal years.
				(e)Redistribution of Certain Authorized
			 Funds
					(1)In generalNot later than 30 days after the date of
			 the distribution of obligation limitation under subsection (a), the Secretary
			 shall distribute to the States any funds that—
						(A)are authorized to be appropriated for such
			 fiscal year for Federal-aid highways programs; and
						(B)the Secretary determines will not be
			 allocated to the States, and will not be available for obligation, in such
			 fiscal year due to the imposition of any obligation limitation for such fiscal
			 year.
						(2)RatioFunds shall be distributed under paragraph
			 (1) in the same ratio as the distribution of obligation authority under
			 subsection (a)(6).
					(3)AvailabilityFunds distributed under paragraph (1) shall
			 be available for any purposes described in section 133(b) of title 23, United
			 States Code.
					(f)Special Limitation
			 CharacteristicsObligation
			 limitation distributed for a fiscal year under subsection (a)(4) for the
			 provision specified in subsection (a)(4) shall—
					(1)remain available until used for obligation
			 of funds for that provision; and
					(2)be in addition to the amount of any
			 limitation imposed on obligations for Federal-aid highway and highway safety
			 construction programs for future fiscal years.
					(g)Limitation on Statutory
			 ConstructionNothing in this
			 section shall be construed to limit the distribution of obligation authority
			 under subsection (a)(4)(A) for each of the individual projects numbered greater
			 than 3676 listed in the table contained in section 1702 of the Safe,
			 Accountable, Flexible, Efficient Transportation Equity Act: A Legacy for
			 Users.
				121.Notwithstanding 31 U.S.C. 3302, funds
			 received by the Bureau of Transportation Statistics from the sale of data
			 products, for necessary expenses incurred pursuant to 49 U.S.C. 111 may be
			 credited to the Federal-aid Highways account for the purpose of reimbursing the
			 Bureau for such expenses: 
			 Provided, That such funds shall
			 be subject to the obligation limitation for Federal-aid Highways and highway
			 safety construction programs.
			122.Not less than 15 days prior to waiving,
			 under his statutory authority, any Buy America requirement for Federal-aid
			 highway projects, the Secretary of Transportation shall make an informal public
			 notice and comment opportunity on the intent to issue such waiver and the
			 reasons therefor: 
			 Provided, That the Secretary
			 shall provide an annual report to the House and Senate Committees on
			 Appropriations on any waivers granted under the Buy America
			 requirements.
			123.(a)In generalExcept as provided in subsection (b), none
			 of the funds made available, limited, or otherwise affected by this Act shall
			 be used to approve or otherwise authorize the imposition of any toll on any
			 segment of highway located on the Federal-aid system in the State of Texas
			 that—
					(1)as of the date of enactment of this Act, is
			 not tolled;
					(2)is constructed with Federal assistance
			 provided under title 23, United States Code; and
					(3)is in actual operation as of the date of
			 enactment of this Act.
					(b)Exceptions
					(1)Number of toll lanesSubsection (a) shall not apply to any
			 segment of highway on the Federal-aid system described in that subsection that,
			 as of the date on which a toll is imposed on the segment, will have the same
			 number of nontoll lanes as were in existence prior to that date.
					(2)High-occupancy vehicle lanesA high-occupancy vehicle lane that is
			 converted to a toll lane shall not be subject to this section, and shall not be
			 considered to be a nontoll lane for purposes of determining whether a highway
			 will have fewer nontoll lanes than prior to the date of imposition of the toll,
			 if—
						(A)high-occupancy vehicles occupied by the
			 number of passengers specified by the entity operating the toll lane may use
			 the toll lane without paying a toll, unless otherwise specified by the
			 appropriate county, town, municipal or other local government entity, or public
			 toll road or transit authority; or
						(B)each high-occupancy vehicle lane that was
			 converted to a toll lane was constructed as a temporary lane to be replaced by
			 a toll lane under a plan approved by the appropriate county, town, municipal or
			 other local government entity, or public toll road or transit authority.
						124.Notwithstanding subsection 101(d) of Public
			 Law 112–102, the level of contract authority for administrative expenses of the
			 Federal-aid highway program for fiscal year 2013 shall be
			 $426,476,000.
			125.Notwithstanding subsection 111(d)(3) of
			 Public Law 112–30, funds limited by this Act and made available for purposes
			 under section 1960 of Public Law 109–59 shall be allocated in accordance with
			 such section.
			126.(a)Section 127 of title 23, United States
			 Code, is amended by adding at the end the following:
					
						(i)Operation of Vehicles on Certain Wisconsin
				HighwaysIf any segment of
				the United States Route 41 corridor described in section 1105(c)(57) of the
				Intermodal Surface Transportation Efficiency Act of 1991 (Public Law 102–240;
				105 Stat. 2032; 119 Stat. 1209), is designated as a route on the Interstate
				System, a vehicle that could operate legally on the segment before the date of
				the designation may continue to operate on the segment without regard to any
				requirement under subsection
				(a).
						.
				127.(a)Not later than 90 days after the date of
			 enactment of this Act, the Secretary, in consultation with each relevant State
			 and other applicable Federal agencies, shall commence a comprehensive truck
			 size and weight limits study. The study shall—
					(1)provide data on accident frequency and
			 factors related to accident risk of each route of the National Highway System
			 in each State that allows a vehicle to operate with size and weight limits that
			 are in excess of the Federal law and regulations and its correlation to truck
			 size and weight limits;
					(2)evaluate the impacts to the infrastructure
			 of each route of the National Highway System in each State that allows a
			 vehicle to operate with size and weight limits that are in excess of the
			 Federal law and regulations, including—
						(A)an analysis that quantifies the cost and
			 benefits of the impacts in dollars;
						(B)an analysis of the percentage of trucks
			 operating in excess of the Federal size and weight limits; and
						(C)an analysis that examines the ability of
			 each State to recover the cost for the impacts, or the benefits
			 incurred;
						(3)evaluate the impacts and frequency of
			 violations in excess of the Federal size and weight law and regulations to
			 determine the cost of the enforcement of the law and regulations, and the
			 effectiveness of the enforcement methods;
					(4)examine the relationship between truck
			 performance and crash involvement and its correlation to Federal size and
			 weight limits, including the impacts on crashes;
					(5)assess the impacts that truck size and
			 weight limits in excess of the Federal law and regulations have in the risk of
			 bridge failure contributing to the structural deficiencies of bridges or in the
			 useful life of a bridge, including the impacts resulting from the number of
			 bridge loadings;
					(6)analyze the impacts on safety and
			 infrastructure in each State that allows a truck to operate in excess of
			 Federal size and weight limitations in truck-only lanes;
					(7)compare and contrast the safety and
			 infrastructure impacts of the Federal limits regarding truck size and weight
			 limits in relation to—
						(A)six-axle and other alternative
			 configurations of tractor-trailers; and
						(B)safety records of foreign nations with
			 truck size and weight limits and tractor-trailer configurations that differ
			 from the Federal law and regulations; and
						(8)estimate—
						(A)the extent to which freight would be
			 diverted from other surface transportation modes to principal arterial routes
			 and National Highway System intermodal connectors if each covered truck
			 configuration is allowed to operate and the effect that any such diversion
			 would have on other modes of transportation;
						(B)the effect that any such diversion would
			 have on public safety, infrastructure, cost responsibilities, fuel efficiency,
			 and the environment;
						(C)the effect on the transportation network of
			 the United States that allowing each covered truck configuration to operate
			 would have; and
						(D)whether allowing each covered truck
			 configuration to operate would result in an increase or decrease in the total
			 number of trucks operating on principal arterial routes and National Highway
			 System intermodal connectors; and
						(9)identify all Federal rules and regulations
			 impacted by changes in truck size and weight limits.
					(b)ReportNot later than 2 years after the date that
			 the study is commenced under subsection (a), the Secretary shall submit a final
			 report on the study, including all findings and recommendations, to the House
			 and Senate Committees on Appropriations, the Committee on Commerce, Science,
			 and Transportation and the Committee on Environment and Public Works of the
			 Senate and the Committee on Transportation and Infrastructure of the House of
			 Representatives.
				Federal motor carrier safety
		  administration
			Motor carrier safety operations and
		  programs
			(liquidation of contract
		  authorization)
			(limitation on
		  obligations)
			(highway trust
		  fund)
			For payment of obligations incurred in the
		  implementation, execution and administration of motor carrier safety operations
		  and programs pursuant to section 31104(i) of title 49, United States Code, and
		  sections 4127 and 4134 of Public Law 109–59,
		  $247,594,000, to be derived from the Highway
		  Trust Fund (other than the Mass Transit Account), together with advances and
		  reimbursements received by the Federal Motor Carrier Safety Administration, the
		  sum of which shall remain available until expended: 
		  Provided, That none of the funds
		  derived from the Highway Trust Fund in this Act shall be available for the
		  implementation, execution or administration of programs, the obligations for
		  which are in excess of $247,594,000, for
		  Motor Carrier Safety Operations and Programs of which
		  $8,543,000, to remain available for obligation
		  until September 30, 2015, is for the research and technology program and
		  $1,000,000 shall be available for commercial
		  motor vehicle operator's grants to carry out section 4134 of Public Law 109–59:
		  
		  Provided further, That
		  notwithstanding any other provision of law, none of the funds under this
		  heading for outreach and education shall be available for transfer: 
		  Provided further, That
		  the Federal Motor Carrier Safety Administration shall transmit to Congress a
		  report by March 29, 2013, on the agency's ability to meet its requirement to
		  conduct compliance reviews on mandatory carriers: 
		  Provided further, That
		  the Federal Motor Carrier Safety Administration shall transmit to Congress a
		  report not later than March 29, 2013 on the implementation of a risk-based
		  vetting methodology to identify chameleon motor carriers applying for operating
		  authority that includes timelines and performance goals for expanding vetting
		  to the freight sector, the modification of information systems to improve the
		  vetting program consistent with the recommendations of GAO Report 12–364, and
		  other relevant information as deemed appropriate by the Administrator: 
		  Provided further, That
		  the Federal Motor Carrier Safety Administration shall transmit to Congress a
		  report not later than December 10, 2012 on the enforcement actions the agency
		  has taken against motor coach operators that failed to comply with the American
		  with Disability Act during the previous fiscal year, including the number of
		  denials or revocations: 
		  Provided further, That
		  the Federal Motor Carrier Safety Administration’s obligation limitation shall
		  be reduced by $100,000 per day for each day any
		  report required under this heading is past the deadlines specified
		  here.
			National Motor Carrier
		  safety
			(liquidation of contract
		  authorization)
			(limitation of
		  obligations)
			(highway trust fund)For payment of obligations incurred in the
		  implementation, execution, and administration of national motor carrier safety
		  programs pursuant to section 31104(i) of title 49, United States Code, and
		  sections 4127 and 4134 of Public Law 109–59,
		  $16,000,000, to be derived from the Highway
		  Trust Fund (other than the Mass Transit Account), together with advances and
		  reimbursements received by the Federal Motor Carrier Safety Administration, the
		  sum of which shall remain available until expended: 
		  Provided, That none of the funds
		  derived from the Highway Trust Fund under this heading shall be available for
		  the implementation, execution or administration of programs, the obligations
		  for which are in excess of $16,000,000, of which
		  $3,000,000 shall be made available for the use
		  of border facilities, $1,000,000 shall be made
		  available for oversight of the Motor Carrier Safety Assistance Program and
		  $12,000,000 shall be made available for
		  information technology and data analysis activities: 
		  Provided further, That
		  of the $16,000,000 of unobligated contract
		  authority provided in the Transportation Equity Act for the 21st Century
		  (Public Law 105–178) or other appropriation or authorization acts for the
		  national motor carrier safety program,
		  $3,000,000 shall be made available for the use
		  of border facilities, $1,000,000 shall be made
		  available for oversight of the Motor Carrier Safety Assistance Program and
		  $12,000,000 shall be made available for
		  information technology and data analysis
		  activities.
			Motor carrier safety
		  grants
			(liquidation of contract
		  authorization)
			(limitation on
		  obligations)
			(highway trust
		  fund)
			For payment of obligations incurred in
		  carrying out sections 31102, 31104(a), 31106, 31107, 31109, 31309, 31313 of
		  title 49, United States Code, and sections 4126 and 4128 of Public Law 109–59,
		  $308,624,000, to be derived from the Highway
		  Trust Fund (other than the Mass Transit Account) and to remain available until
		  expended: 
		  Provided, That none of the funds in
		  this Act shall be available for the implementation or execution of programs,
		  the obligations for which are in excess of
		  $308,624,000, for Motor Carrier Safety
		  Grants; of which $213,624,000 shall be
		  available for the motor carrier safety assistance program to carry out sections
		  31102 and 31104(a) of title 49, United States Code;
		  $30,000,000 shall be available for the
		  commercial driver's license improvements program to carry out section 31313 of
		  title 49, United States Code; $32,000,000 shall
		  be available for the border enforcement grants program to carry out section
		  31107 of title 49, United States Code;
		  $5,000,000 shall be available for the
		  performance and registration information system management program to carry out
		  sections 31106(b) and 31109 of title 49, United States Code;
		  $25,000,000 shall be available for the
		  commercial vehicle information systems and networks deployment program to carry
		  out section 4126 of Public Law 109–59; and
		  $3,000,000 shall be available for the safety
		  data improvement program to carry out section 4128 of Public Law 109–59: 
		  Provided further, That
		  of the funds made available for the motor carrier safety assistance program,
		  $29,000,000 shall be available for audits of new
		  entrant motor carriers.
			ADMINISTRATIVE PROVISION—FEDERAL MOTOR
		  CARRIER SAFETY ADMINISTRATION
			130.Funds appropriated or limited in this Act
			 shall be subject to the terms and conditions stipulated in section 350 of
			 Public Law 107–87 and section 6901 of Public Law 110–28.
			131.(a)No recipient of funds made available in
			 this Act shall disseminate personal information (as defined in 18 U.S.C.
			 2725(3)) obtained by a State department of motor vehicles in connection with a
			 motor vehicle record as defined in 18 U.S.C. 2725(1), except as provided in 18
			 U.S.C. 2721 for a use permitted under 18 U.S.C. 2721.
				(b)Notwithstanding subsection (a), the
			 Secretary shall not withhold funds provided in this Act for any grantee if a
			 State is in noncompliance with this provision.
				National highway traffic safety
		  administration
			Operations and researchFor expenses necessary to discharge the
		  functions of the Secretary, with respect to traffic and highway safety under
		  subtitle C of title X of Public Law 109–59 and chapter 301 and part C of
		  subtitle VI of title 49, United States Code,
		  $136,686,000, of which
		  $20,000,000 shall remain available through
		  September 30, 2014.
			Operations and
		  research
			(liquidation of contract
		  authorization)
			(limitation on
		  obligations)
			(highway trust fund)For payment of obligations incurred in
		  carrying out the provisions of 23 U.S.C. 403, and chapter 303 of title 49,
		  United States Code, $122,360,000, to be derived
		  from the Highway Trust Fund (other than the Mass Transit Account) and to remain
		  available until expended: 
		  Provided, That none of the funds in
		  this Act shall be available for the planning or execution of programs the total
		  obligations for which, in fiscal year 2013, are in excess of
		  $122,360,000, of which
		  $118,360,000 shall be for programs authorized
		  under 23 U.S.C. 403 and $4,000,000 shall be for
		  the National Driver Register authorized under and chapter 303 of title 49,
		  United States Code: 
		  Provided further, That
		  within the $118,360,000 obligation limitation
		  for operations and research, $20,000,000 shall
		  remain available until September 30, 2014 and shall be in addition to the
		  amount of any limitation imposed on obligations for future years: 
		  Provided further, That
		  $10,000,000 of the total obligation limitation
		  for operations and research in fiscal year 2013 shall be derived from
		  unobligated balances in prior appropriation Acts for payment of obligations
		  incurred in carrying out the provisions of 23 U.S.C. 403, and chapter 303 of
		  title 49, United States Code.
			Highway traffic safety
		  grants
			(liquidation of contract
		  authorization)
			(limitation on
		  obligations)
			(highway trust fund)For payment of obligations incurred in
		  carrying out the provisions of 23 U.S.C. 402, 405, 406, 408, and 410 and
		  sections 2001(a)(11), 2009, 2010, and 2011 of Public Law 109–59, to remain
		  available until expended, $550,328,000 to be
		  derived from the Highway Trust Fund (other than the Mass Transit Account): 
		  Provided, That none of the funds in
		  this Act shall be available for the planning or execution of programs the total
		  obligations for which, in fiscal year 2013, are in excess of
		  $550,328,000 for programs authorized under 23
		  U.S.C. 402, 405, 406, 408, and 410 and sections 2001(a)(11), 2009, 2010, and
		  2011 of Public Law 109–59, of which $235,000,000
		  shall be for Highway Safety Programs under 23 U.S.C. 402;
		  $25,000,000 shall be for Occupant
		  Protection Incentive Grants under 23 U.S.C. 405;
		  $48,500,000 shall be for Safety Belt
		  Performance Grants under 23 U.S.C. 406, and such obligation limitation
		  shall remain available until September 30, 2014 in accordance with subsection
		  (f) of such section 406 and shall be in addition to the amount of any
		  limitation imposed on obligations for such grants for future fiscal years, of
		  which up to $40,000,000 may be made available by
		  the Secretary as grants to States that enact and enforce laws to prevent
		  distracted driving; $34,500,000 shall be for
		  State Traffic Safety Information System Improvements under 23
		  U.S.C. 408; $139,000,000 shall be for
		  Alcohol-Impaired Driving Countermeasures Incentive Grant Program
		  under 23 U.S.C. 410; $25,328,000 shall be for
		  Administrative Expenses under section 2001(a)(11) of Public Law
		  109–59; $29,000,000 shall be for High
		  Visibility Enforcement Program under section 2009 of Public Law 109–59;
		  $7,000,000 shall be for Motorcyclist
		  Safety under section 2010 of Public Law 109–59; and
		  $7,000,000 shall be for Child Safety and
		  Child Booster Seat Safety Incentive Grants under section 2011 of Public
		  Law 109–59: 
		  Provided further, That
		  of the funds made available for grants to States that enact and enforce laws to
		  prevent distracted driving, up to $5,000,000 may
		  be available for the development, production, and use of broadcast and print
		  media advertising for distracted driving prevention: 
		  Provided further, That
		  none of these funds shall be used for construction, rehabilitation, or
		  remodeling costs, or for office furnishings and fixtures for State, local or
		  private buildings or structures: 
		  Provided further, That
		  not to exceed $500,000 of the funds made
		  available for section 410 Alcohol-Impaired Driving Countermeasures
		  Grants shall be available for technical assistance to the States: 
		  Provided further, That
		  not to exceed $750,000 of the funds made
		  available for the High Visibility Enforcement Program shall be
		  available for the evaluation required under section 2009(f) of Public Law
		  109–59: Provided further, That
		  of the amounts made available under this heading for Safety Belt
		  Performance Grants, $8,500,000 shall be
		  available for the development of the Driver Alcohol Detection System for Safety
		  (DADSS) and other alcohol-impaired prevention
		  measures.
			Administrative provisions—national highway
		  traffic safety administration
			140.Notwithstanding any other provision of law
			 or limitation on the use of funds made available under section 403 of title 23,
			 United States Code, an additional $130,000 shall
			 be made available to the National Highway Traffic Safety Administration, out of
			 the amount limited for section 402 of title 23, United States Code, to pay for
			 travel and related expenses for State management reviews and to pay for core
			 competency development training and related expenses for highway safety
			 staff.
			141.The limitations on obligations for the
			 programs of the National Highway Traffic Safety Administration set in this Act
			 shall not apply to obligations for which obligation authority was made
			 available in previous public laws but only to the extent that the obligation
			 authority has not lapsed or been used.
			142.None of the funds in this Act shall be used
			 to implement section 404 of title 23, United States Code.
				Federal railroad
		  administration
				Safety and operationsFor necessary expenses of the Federal
		  Railroad Administration, not otherwise provided for,
		  $179,000,000, of which
		  $12,860,000 shall remain available until
		  expended.
				Railroad research and
		  developmentFor necessary
		  expenses for railroad research and development,
		  $35,000,000, to remain available until
		  expended.
				Railroad rehabilitation and improvement
		  financing programThe
		  Secretary of Transportation is authorized to issue direct loans and loan
		  guarantees pursuant to sections 502 through 504 of the Railroad Revitalization
		  and Regulatory Reform Act of 1976 (Public Law 94–210), as amended, such
		  authority to exist as long as any such direct loan and loan guarantee is
		  outstanding: 
		  Provided, That pursuant to section
		  502 of such Act, as amended, no new direct loans or loan guarantee commitments
		  shall be made using Federal funds for the credit risk premium during fiscal
		  year 2013.
				Operating subsidy grants to the national
		  railroad passenger corporationTo enable the Secretary of Transportation to
		  make quarterly grants to the National Railroad Passenger Corporation for the
		  operation of intercity passenger rail, as authorized by section 101 of the
		  Passenger Rail Investment and Improvement Act of 2008 (division B of Public Law
		  110–432), $400,000,000, to remain available
		  until expended: 
		  Provided, That the amounts
		  available under this paragraph shall be available for the Secretary to approve
		  funding to cover operating losses for the Corporation only after receiving and
		  reviewing a grant request for each specific train route: 
		  Provided further, That
		  each such grant request shall be accompanied by a detailed financial analysis,
		  revenue projection, and capital expenditure projection justifying the Federal
		  support to the Secretary’s satisfaction: 
		  Provided further, That
		  not later than 60 days after enactment of this Act, the Corporation shall
		  transmit, in electronic format, to the Secretary, the House and Senate
		  Committees on Appropriations, the House Committee on Transportation and
		  Infrastructure and the Senate Committee on Commerce, Science, and
		  Transportation the annual budget and business plan and the 5-Year Financial
		  Plan for fiscal year 2013 required under section 204 of the Passenger Rail
		  Investment and Improvement Act of 2008: 
		  Provided further, That
		  the budget, business plan, and the 5-Year Financial Plan shall also include a
		  separate accounting of ridership, revenues, and capital and operating expenses
		  for the Northeast Corridor; commuter service; long-distance Amtrak service;
		  State-supported service; each intercity train route, including Autotrain; and
		  commercial activities including contract operations: 
		  Provided further, That
		  the budget, business plan and the 5-Year Financial Plan shall include a
		  description of work to be funded, along with cost estimates and an estimated
		  timetable for completion of the projects covered by these plans: 
		  Provided further, That
		  the budget, business plan and the 5-Year Financial Plan shall include annual
		  information on the maintenance, refurbishment, replacement, and expansion for
		  all Amtrak rolling stock consistent with the comprehensive fleet plan: 
		  Provided further, That
		  the Corporation shall provide semiannual reports in electronic format regarding
		  the pending business plan, which shall describe the work completed to date, any
		  changes to the business plan, and the reasons for such changes, and shall
		  identify all sole-source contract awards which shall be accompanied by a
		  justification as to why said contract was awarded on a sole-source basis, as
		  well as progress against the milestones and target dates of the 2012
		  performance improvement plan: 
		  Provided further, That
		  the Corporation’s budget, business plan, 5-Year Financial Plan, semiannual
		  reports, and all subsequent supplemental plans shall be displayed on the
		  Corporation’s Web site within a reasonable timeframe following their submission
		  to the appropriate entities: 
		  Provided further, That
		  these plans shall be accompanied by a comprehensive fleet plan for all Amtrak
		  rolling stock which shall address the Corporation’s detailed plans and
		  timeframes for the maintenance, refurbishment, replacement, and expansion of
		  the Amtrak fleet: 
		  Provided further, That
		  said fleet plan shall establish year-specific goals and milestones and discuss
		  potential, current, and preferred financing options for all such activities: 
		  Provided further, That
		  none of the funds under this heading may be obligated or expended until the
		  Corporation agrees to continue abiding by the provisions of paragraphs 1, 2, 5,
		  9, and 11 of the summary of conditions for the direct loan agreement of June
		  28, 2002, in the same manner as in effect on the date of enactment of this Act:
		  
		  Provided further, That
		  the Corporation shall submit to the House and Senate Committees on
		  Appropriations a budget request for fiscal year 2014 in similar format and
		  substance to those submitted by executive agencies of the Federal
		  Government.
				Capital and debt service grants to the
		  national railroad passenger corporationTo enable the Secretary of Transportation to
		  make grants to the National Railroad Passenger Corporation for capital
		  investments as authorized by section 101(c) and 219(b) of the Passenger Rail
		  Investment and Improvement Act of 2008 (division B of Public Law 110–432),
		  $1,050,000,000, to remain available until
		  expended, of which not to exceed $271,000,000
		  shall be for debt service obligations as authorized by section 102 of such Act:
		  
		  Provided, That after an initial
		  distribution of up to $200,000,000, which shall
		  be used by the Corporation as a working capital account, all remaining funds
		  shall be provided to the Corporation only on a reimbursable basis: 
		  Provided further, That
		  the Secretary may retain up to one-half of 1 percent of the funds provided
		  under this heading to fund the costs of project management oversight of capital
		  projects funded by grants provided under this heading, as authorized by
		  subsection 101(d) of division B of Public Law 110–432: 
		  Provided further, That
		  the Secretary shall approve funding for capital expenditures, including advance
		  purchase orders of materials, for the Corporation only after receiving and
		  reviewing a grant request for each specific capital project justifying the
		  Federal support to the Secretary's satisfaction: 
		  Provided further, That
		  none of the funds under this heading may be used to subsidize operating losses
		  of the Corporation: 
		  Provided further, That
		  none of the funds under this heading may be used for capital projects not
		  approved by the Secretary of Transportation or in the Corporation's fiscal year
		  2013 business plan: 
		  Provided further, That
		  in addition to the project management oversight funds authorized under section
		  101(d) of division B of Public Law 110–432, the Secretary may retain up to an
		  additional one-half of one percent of the funds provided under this heading to
		  fund expenses associated with implementing section 212 of division B of Public
		  Law 110–432, including the amendments made by section 212 to section 24905 of
		  title 49, United States Code.
				Capital assistance for high performance
		  passenger rail serviceTo
		  enable the Secretary of Transportation to make grants for projects that solely
		  improve existing passenger rail corridor services as authorized under sections
		  26106, 24406, and 24105 of title 49, United States Code,
		  $100,000,000, to remain available until
		  expended: 
		  Provided, That up to
		  $20,000,000 of the funds provided under this
		  paragraph may be used for planning activities that lead directly to the
		  development of a passenger rail corridor investment plan consistent with the
		  requirements established by the Administrator or a state rail plan consistent
		  with chapter 227 of title 49, United States Code: 
		  Provided further, That
		  the Secretary may retain a portion of the funds made available for planning
		  activities under the previous proviso to facilitate the preparation of a
		  service development plan and related environmental impact statement for high
		  performance rail corridors located in multiple States: 
		  Provided further, That
		  the Secretary shall issue a notice of funding availability that shall provide
		  interim guidance to applicants covering application procedures and administer
		  the grants provided under this heading pursuant to that guidance: 
		  Provided further, That
		  the Federal share payable of the costs for which a grant or cooperative
		  agreements is made under this heading shall not exceed 80 percent: 
		  Provided further, That
		  in addition to the provisions of title 49, United States Code, that apply to
		  each of the individual programs funded under this heading, subsections
		  24402(f), 24402(i), and 24403(a), (b), and (c) of title 49, United States Code,
		  shall also apply to the provision of funds provided under this heading: 
		  Provided further, That
		  a project need not be in a State rail plan developed under Chapter 227 of title
		  49, United States Code, to be eligible for assistance under this heading: 
		  Provided further, That
		  up to 2 percent of the funds provided under this paragraph are available to the
		  Administrator of the Federal Railroad Administration to fund the award and
		  oversight by the Administrator of grants and cooperative agreements for
		  intercity and high performance rail: 
		  Provided further, That
		  recipients of grants under this paragraph shall conduct all procurement
		  transactions using such grant funds in a manner that provides full and open
		  competition, as determined by the Secretary, in compliance with existing labor
		  agreements.
				Northeast corridor improvement
		  program
				(rescission)Of the funds made available for the
		  Northeast Corridor Improvement Program, as authorized by Public Law 94–210,
		  $4,419,000 are hereby permanently
		  rescinded.
				Next generation high speed
		  rail
				(rescission)Of the funds made available for Next
		  Generation High Speed Rail, as authorized by sections 1103 and 7201 of Public
		  Law 105–178, $1,973,000 are hereby permanently
		  rescinded.
				Administrative provisions—federal railroad
		  administration
				150.Hereafter, notwithstanding any other
			 provision of law, funds provided in this Act for the National Railroad
			 Passenger Corporation shall immediately cease to be available to said
			 Corporation in the event that the Corporation contracts to have services
			 provided at or from any location outside the United States. For purposes of
			 this section, the word services shall mean any service that was,
			 as of July 1, 2006, performed by a full-time or part-time Amtrak employee whose
			 base of employment is located within the United States.
			151.The Secretary of Transportation may receive
			 and expend cash, or receive and utilize spare parts and similar items, from
			 non-United States Government sources to repair damages to or replace United
			 States Government owned automated track inspection cars and equipment as a
			 result of third-party liability for such damages, and any amounts collected
			 under this section shall be credited directly to the Railroad Safety and
			 Operations account of the Federal Railroad Administration, and shall remain
			 available until expended for the repair, operation and maintenance of automated
			 track inspection cars and equipment in connection with the automated track
			 inspection program.
			152.Notwithstanding any other provisions of
			 law, rule or regulation, the Secretary of Transportation is authorized to allow
			 the issuer of any preferred stock heretofore sold to the Department to redeem
			 or repurchase such stock upon the payment to the Department of an amount
			 determined by the Secretary.
			153.None of the funds provided to the National
			 Railroad Passenger Corporation may be used to fund any overtime costs in excess
			 of $35,000 for any individual employee: 
			 Provided, That the president of
			 Amtrak may waive the cap set in the previous proviso for specific employees
			 when the president of Amtrak determines such a cap poses a risk to the safety
			 and operational efficiency of the system: 
			 Provided further,
			 That Amtrak shall notify House and Senate Committees in Appropriations in the
			 monthly report within 30 days of waiving such cap and delineate the reasons for
			 such waiver.
				Federal transit
		  administration
				Administrative
		  expenses
				For necessary administrative expenses of the
		  Federal Transit Administration's programs authorized by chapter 53 of title 49,
		  United States Code, $99,875,000: 
		  Provided, That none of the funds
		  provided or limited in this Act may be used to create a permanent office of
		  transit security under this heading: 
		  Provided further, That
		  upon submission to the Congress of the fiscal year 2014 President's budget, the
		  Secretary of Transportation shall transmit to Congress the annual report on New
		  Starts, including proposed allocations of funds for fiscal year
		  2014.
				Formula and Bus
		  Grants
				(liquidation of contract
		  authority)
				(limitation on
		  obligations)
				(highway trust
		  fund)
				For payment of obligations incurred in
		  carrying out the provisions of 49 U.S.C. 5305, 5307, 5308, 5309, 5310, 5311,
		  5316, 5317, 5320, 5335, 5339, and 5340 and section 3038 of Public Law 105–178,
		  as amended, $9,400,000,000 to be derived from
		  the Mass Transit Account of the Highway Trust Fund and to remain available
		  until expended: 
		  Provided, That funds available for
		  the implementation or execution of programs authorized under 49 U.S.C. 5305,
		  5307, 5308, 5309, 5310, 5311, 5316, 5317, 5320, 5335, 5339, and 5340 and
		  section 3038 of Public Law 105–178, as amended, shall not exceed total
		  obligations of $8,360,565,000 in fiscal year
		  2013.
				Research and university research
		  centersFor necessary expenses to carry out 49
		  U.S.C. 5306,
		  5312–5315, 5322,
		  and 5506, $50,000,000, to remain available until
		  expended: 
		  Provided, That
		  $5,000,000 is available to carry out the transit
		  cooperative research program under section 5313 of title 49, United States
		  Code, $3,000,000 is available for the National
		  Transit Institute under section 5315 of title 49, United States Code, and up to
		  $5,000,000 is available for university
		  transportation centers program under section 5506 of title 49, United States
		  Code: 
		  Provided further, That
		  $20,000,000 is available to carry out innovative
		  research and demonstrations of national significance under section 5312 of
		  title 49, United States Code.
				Capital investment
		  grants
				For necessary expenses to carry out section
		  5309 of title 49, United States Code,
		  $2,043,520,000, to remain available until
		  expended, of which $20,000,000 shall be
		  available to carry out section 5309(e) of such title: 
		  Provided, That not less than
		  $120,000,000 shall be available for preliminary
		  engineering, final design, and construction of projects expected to receive a
		  Full Funding Grant Agreements during calendar year 2013: 
		  Provided further, That
		  the funds awarded for preliminary engineering and final design under such a
		  grant shall be made available to cover those costs immediately upon grant
		  award.
				 WASHINGTON METROPOLITAN AREA TRANSIT
		  AUTHORITYFor grants to the
		  Washington Metropolitan Area Transit Authority as authorized under section 601
		  of division B of Public Law 110–432,
		  $150,000,000, to remain available until
		  expended: 
		  Provided, That the Secretary shall
		  approve grants for capital and preventive maintenance expenditures for the
		  Washington Metropolitan Area Transit Authority only after receiving and
		  reviewing a request for each specific project: 
		  Provided further, That
		  prior to approving such grants, the Secretary shall determine that the
		  Washington Metropolitan Area Transit Authority has placed the highest priority
		  on those investments that will improve the safety of the
		  system.
				Administrative provisions—federal transit
		  administration
				160.The limitations on obligations for the
			 programs of the Federal Transit Administration shall not apply to any authority
			 under 49 U.S.C. 5338, previously made available for obligation, or to any other
			 authority previously made available for obligation.
			161.Notwithstanding any other provision of law,
			 funds appropriated or limited by this Act under the Federal Transit
			 Administration's discretionary program appropriations headings for projects
			 specified in this Act or identified in reports accompanying this Act not
			 obligated by September 30, 2015, and other recoveries, shall be directed to
			 projects eligible to use the funds for the purposes for which they were
			 originally provided.
			162.Notwithstanding any other provision of law,
			 any funds appropriated before October 1, 2012, under any section of chapter 53
			 of title 49, United States Code, that remain available for expenditure, may be
			 transferred to and administered under the most recent appropriation heading for
			 any such section.
			163.Notwithstanding any other provision of law,
			 unobligated funds made available for new fixed guideway system projects under
			 the heading Federal Transit Administration, Capital Investment
			 Grants in any appropriations Act prior to this Act may be used during
			 this fiscal year to satisfy expenses incurred for such projects.
			164.In addition to the amounts made available
			 under section 5327(c)(1) of title 49, United States Code, the Secretary may
			 use, for program management activities described in section 5327(c)(2), 1
			 percent of the amount made available to carry out section 5316 of title 49,
			 United States Code: 
			 Provided, That funds made
			 available for program management oversight shall be used to oversee the
			 compliance of a recipient or subrecipient of Federal transit assistance
			 consistent with activities identified under section 5327(c)(2) and for purposes
			 of enforcement.
			165.Funds made available for Alaska or Hawaii
			 ferry boats or ferry terminal facilities pursuant to 49 U.S.C. 5309(m)(6)(B)
			 may be used to construct new vessels and facilities, or to improve existing
			 vessels and facilities, including both the passenger and vehicle-related
			 elements of such vessels and facilities, and for repair facilities.
			166.Hereafter, the Secretary may not enforce
			 regulations related to charter bus service under part 604 of title 49, Code of
			 Federal Regulations, for any transit agency who during fiscal year 2008 was
			 both initially granted a 60-day period to come into compliance with part 604,
			 and then was subsequently granted an exception from said part.
			167.For purposes of applying the project
			 justification and local financial commitment criteria of 49 U.S.C. 5309(d) to a
			 New Starts project, the Secretary may consider the costs and ridership of any
			 connected project in an instance in which private parties are making
			 significant financial contributions to the construction of the connected
			 project; additionally, the Secretary may consider the significant financial
			 contributions of private parties to the connected project in calculating the
			 non-Federal share of net capital project costs for the New Starts
			 project.
			168.All bus new fixed guideway capital projects
			 recommended in the President’s fiscal year 2013 budget request for funds
			 appropriated under the Capital Investment Grants heading in this Act or any
			 other Act shall be funded instead from amounts allocated under 49 U.S.C.
			 5309(m)(2)(C): 
			 Provided, That all such projects
			 shall remain subject to the appropriate requirements of 49 U.S.C. 5309(d) and
			 (e).
				(rescissions)
				169.Of the funds made available for the Formula
			 Grants program, as authorized by Public Law 97–424, as amended,
			 $70,867,394 are hereby permanently rescinded: 
			 Provided, That of the funds made
			 available for the Formula Grants program, as authorized by Public Law 91–43, as
			 amended, $699,307 are hereby permanently
			 rescinded: 
			 Provided further,
			 That of the funds made available for the Formula Grants program as authorized
			 by Public Law 95–599, as amended, $928,838 are
			 hereby permanently rescinded: 
			 Provided further,
			 That of the funds made available for the University Transportation Research
			 program, as authorized by Public Law 91–453, as amended, and by Public Law
			 102–240, as amended, $292,554 are hereby
			 permanently rescinded: Provided
				further, That of the funds made available for the Job Access
			 and Reverse Commute program, as authorized by Public Law 105–178, as amended,
			 $14,661,719 are hereby permanently rescinded: 
			 Provided further,
			 That of the funds made available for the Capital Investment Grants program, as
			 authorized by Public Law 105–178, as amended,
			 $11,429,055 are hereby permanently rescinded: 
			 Provided further,
			 That of the funds made available for the Research, Training, and Human
			 Resources program, as authorized by Public Law 95–599, as amended,
			 $247,579 are hereby permanently rescinded: 
			 Provided further,
			 That of the funds made available for the Interstate Transfer Grants program, as
			 authorized by 23 U.S.C. 103(e)(4), $2,661,568
			 are hereby permanently rescinded: 
			 Provided further,
			 That of the funds made available for the Washington Metropolitan Area Transit
			 Authority, as authorized by section 14 of Public Law 96–184, as amended, and by
			 Public Law 101–551, as amended, $523,000 are
			 hereby permanently rescinded: 
			 Provided further,
			 That of the funds made available for the Urban Discretionary Grants program, as
			 authorized by Public Law 88–365, as amended,
			 $578,353 are hereby permanently rescinded: 
			 Provided further,
			 That no amounts may be rescinded from amounts that were designated by the
			 Congress as an emergency requirement pursuant to a concurrent resolution on the
			 budget or the Balanced Budget and Emergency Deficit Control Act of 1985, as
			 amended.
				Saint lawrence seaway development
		  corporationThe Saint Lawrence
		  Seaway Development Corporation is hereby authorized to make such expenditures,
		  within the limits of funds and borrowing authority available to the
		  Corporation, and in accord with law, and to make such contracts and commitments
		  without regard to fiscal year limitations as provided by section 104 of the
		  Government Corporation Control Act, as amended, as may be necessary in carrying
		  out the programs set forth in the Corporation's budget for the current fiscal
		  year.
				Operations and
		  maintenance
				(harbor maintenance trust
		  fund)For necessary expenses
		  for operations, maintenance, and capital asset renewal of those portions of the
		  St. Lawrence Seaway owned,
		  operated, and maintained by the Saint Lawrence Seaway Development Corporation,
		  $32,500,000, to be derived from the Harbor
		  Maintenance Trust Fund, pursuant to Public Law
		  99–662.
				Maritime
		  administration
				Maritime security programFor necessary expenses to maintain and
		  preserve a U.S.-flag merchant fleet to serve the national security needs of the
		  United States, $184,000,000, to remain available
		  until expended.
				Operations and
		  training
				For necessary expenses of operations and
		  training activities authorized by law,
		  $150,896,000, of which
		  $11,100,000 shall remain available until
		  expended for maintenance and repair of training ships at State Maritime
		  Academies, and of which $2,400,000 shall remain
		  available through September 30, 2014 for Student Incentive Program payments at
		  State Maritime Academies, and of which
		  $16,604,000 shall remain available until
		  expended for facilities maintenance and repair, equipment, and capital
		  improvements at the United State Merchant Marine Academy: 
		  Provided, That amounts apportioned
		  for the United States Merchant Marine Academy shall be available only upon
		  allotments made personally by the Secretary of Transportation or the Assistant
		  Secretary for Budget and Programs: 
		  Provided further, That
		  the Superintendent, Deputy Superintendent and the Director of the Office of
		  Resource Management of the United State Merchant Marine Academy may not be
		  allotment holders for the United States Merchant Marine Academy, and the
		  Administrator of the Maritime Administration shall hold all allotments made by
		  the Secretary of Transportation or the Assistant Secretary for Budget and
		  Programs under the previous proviso: 
		  Provided further, That
		  50 percent of the funding made available for the United States Merchant Marine
		  Academy under this heading shall be available only after the Secretary, in
		  consultation with the Superintendent and the Maritime Administrator, completes
		  a plan detailing by program or activity how such funding will be expended at
		  the Academy, and this plan is submitted to the House and Senate Committees on
		  Appropriations.
				Ship disposalFor necessary expenses related to the
		  disposal of obsolete vessels in the National Defense Reserve Fleet of the
		  Maritime Administration, $4,000,000, to remain
		  available until expended.
				Assistance to small shipyardsTo make grants to qualified shipyards as
		  authorized under section 3508 of Public Law 110–417 or section 54101 of title
		  46, United States Code, $9,000,000, to remain
		  available until expended: 
		  Provided, That to be considered for
		  assistance, a qualified shipyard shall submit an application for assistance no
		  later than 60 days after enactment of this Act: 
		  Provided further, That
		  from applications submitted under the previous proviso, the Secretary of
		  Transportation shall make grants no later than 120 days after enactment of this
		  Act in such amounts as the Secretary determines.
				Maritime guaranteed loan (title xi) program
		  account
				(including transfer of funds)For the cost of guaranteed loans, as
		  authorized, $38,750,000, of which
		  $35,000,000 shall remain available until
		  expended: 
		  Provided, That such costs,
		  including the cost of modifying such loans, shall be as defined in section 502
		  of the Congressional Budget Act of 1974, as amended: 
		  Provided further, That
		  not to exceed $3,750,000 shall be available for
		  administrative expenses to carry out the guaranteed loan program, which shall
		  be transferred to and merged with the appropriations for Operations and
		  Training, Maritime Administration.
				Administrative provisions—maritime
		  administration
				170.Notwithstanding any other provision of this
			 Act, the Maritime Administration is authorized to furnish utilities and
			 services and make necessary repairs in connection with any lease, contract, or
			 occupancy involving Government property under control of the Maritime
			 Administration, and payments received therefor shall be credited to the
			 appropriation charged with the cost thereof: 
			 Provided, That rental payments
			 under any such lease, contract, or occupancy for items other than such
			 utilities, services, or repairs shall be covered into the Treasury as
			 miscellaneous receipts.
				Pipeline and hazardous materials safety
		  administration
				 Operational
		  expenses
				(pipeline safety
		  fund)
				(including transfer of funds)For necessary operational expenses of the
		  Pipeline and Hazardous Materials Safety Administration,
		  $21,047,000, of which
		  $639,000 shall be derived from the Pipeline
		  Safety Fund: 
		  Provided, That
		  $1,000,000 shall be transferred to
		  Pipeline Safety in order to fund Pipeline Safety
		  Information Grants to Communities as authorized under section 60130 of
		  title 49, United States Code.
				Hazardous materials safetyFor expenses necessary to discharge the
		  hazardous materials safety functions of the Pipeline and Hazardous Materials
		  Safety Administration, $43,025,000, of which
		  $1,725,000 shall remain available until
		  September 30, 2015: 
		  Provided, That up to
		  $800,000 in fees collected under 49 U.S.C.
		  5108(g) shall be deposited in the general fund of the Treasury as offsetting
		  receipts: Provided further,
		  That there may be credited to this appropriation, to be available until
		  expended, funds received from States, counties, municipalities, other public
		  authorities, and private sources for expenses incurred for training, for
		  reports publication and dissemination, and for travel incurred in performance
		  of hazardous materials exemptions and approvals
		  functions.
				Pipeline
		  safety
				(pipeline safety
		  fund)
				(oil spill liability trust
		  fund)
				(pipeline safety design review
		  fund)For expenses necessary
		  to conduct the functions of the pipeline safety program, for grants-in-aid to
		  carry out a pipeline safety program, as authorized by 49 U.S.C. 60107, and to
		  discharge the pipeline program responsibilities of the Oil Pollution Act of
		  1990, $131,844,000, of which
		  $18,573,000 shall be derived from the Oil Spill
		  Liability Trust Fund and shall remain available until September 30, 2015; of
		  which $111,271,000 shall be derived from the
		  Pipeline Safety Fund, of which $72,458,000 shall
		  remain available until September 30, 2015; and of which
		  $2,000,000, to remain available until expended,
		  shall be derived as authorized by the Pipeline Safety, Regulatory Certainty,
		  and Job Creation Act of 2011, 49 U.S.C. 60117(n).
				Emergency preparedness
		  grants
				(emergency preparedness fund)For necessary expenses to carry out 49
		  U.S.C. 5128(b), $188,000, to be derived from the
		  Emergency Preparedness Fund, to remain available until September 30, 2014: 
		  Provided, That not more than
		  $28,318,000 shall be made available for
		  obligation in fiscal year 2013 from amounts made available by 49 U.S.C. 5116(i)
		  and 5128(b)–(c): 
		  Provided further, That
		  none of the funds made available by 49 U.S.C. 5116(i), 5128(b), or 5128(c)
		  shall be made available for obligation by individuals other than the Secretary
		  of Transportation, or his designee: Provided
			 further, That unobligated balances of funds provided under
		  this paragraph not needed for fiscal year 2013 from the sum made available
		  herein shall remain available until expended to invest in the data management
		  and information technology modernization efforts, including related equipment
		  and non-payroll administrative expenses associated solely with this information
		  technology and telecommunications infrastructure.
				ADMINISTRATIVE PROVISION—pipeline and
		  hazardous materials safety administration
				180.In administering the assessment and
			 collection of fees for Cost Recovery for Design Reviews authorized in section
			 60117(n)(1)(B) of title 49, the definition of project shall
			 include all costs associated with all components, segments or phases of such
			 project: 
			 Provided, That if the cost
			 recovery for hazardous liquid pipeline projects is based on the project costs
			 provided to the Federal Energy Regulatory Commission or other applicable
			 regulatory agency for determinations of transportation tariffs, no good faith
			 estimate under section 60117(n)(1)(B)(i)(II) is required.
				Office of inspector
		  general
				Salaries and expensesFor necessary expenses of the Office of
		  Inspector General to carry out the provisions of the Inspector General Act of
		  1978, as amended, $84,499,000: 
		  Provided, That the Inspector
		  General shall have all necessary authority, in carrying out the duties
		  specified in the Inspector General Act, as amended (5 U.S.C. App. 3), to
		  investigate allegations of fraud, including false statements to the government
		  (18 U.S.C. 1001), by any person or entity that is subject to regulation by the
		  Department: 
		  Provided further, That
		  the funds made available under this heading
		  may be used to investigate,
		  pursuant to section 41712 of title 49, United States Code: (1) unfair or
		  deceptive practices and unfair methods of competition by domestic and foreign
		  air carriers and ticket agents; and (2) the compliance of domestic and foreign
		  air carriers with respect to item (1) of this proviso: 
		  Provided further, That
		  hereafter funds transferred to the Office of the Inspector General through
		  forfeiture proceedings or from the Department of Justice Assets Forfeiture Fund
		  or the Department of the Treasury Forfeiture Fund, as a participating agency,
		  as an equitable share from the forfeiture of property in investigations in
		  which the Office of Inspector General participates, or through the granting of
		  a Petition for Remission or Mitigation, shall be deposited to the credit of
		  this account for law enforcement activities authorized under the Inspector
		  General Act of 1978, as amended, to remain available until
		  expended.
				Surface transportation
		  board
				Salaries and expensesFor necessary expenses of the Surface
		  Transportation Board, including services authorized by 5 U.S.C. 3109,
		  $29,300,000: 
		  Provided, That notwithstanding any
		  other provision of law, not to exceed $1,250,000
		  from fees established by the Chairman of the Surface Transportation Board shall
		  be credited to this appropriation as offsetting collections and used for
		  necessary and authorized expenses under this heading: 
		  Provided further, That
		  the sum herein appropriated from the general fund shall be reduced on a
		  dollar-for-dollar basis as such offsetting collections are received during
		  fiscal year 2013, to result in a final appropriation from the general fund
		  estimated at no more than
		  $28,050,000.
				General provisions—Department of
		  transportation
				190.During the current fiscal year, applicable
			 appropriations to the Department of Transportation shall be available for
			 maintenance and operation of aircraft; hire of passenger motor vehicles and
			 aircraft; purchase of liability insurance for motor vehicles operating in
			 foreign countries on official department business; and uniforms or allowances
			 therefor, as authorized by law (5 U.S.C. 5901–5902).
			191.Appropriations contained in this Act for
			 the Department of Transportation shall be available for services as authorized
			 by 5 U.S.C. 3109, but at rates for individuals not to exceed the per diem rate
			 equivalent to the rate for an Executive Level IV.
			192.None of the funds in this Act shall be
			 available for salaries and expenses of more than 110 political and Presidential
			 appointees in the Department of Transportation: 
			 Provided, That none of the
			 personnel covered by this provision may be assigned on temporary detail outside
			 the Department of Transportation.
			193.Funds received by the Federal Highway
			 Administration, Federal Transit Administration, and Federal Railroad
			 Administration from States, counties, municipalities, other public authorities,
			 and private sources for expenses incurred for training may be credited
			 respectively to the Federal Highway Administration's Federal-Aid
			 Highways account, the Federal Transit Administration's Research
			 and University Research Centers account, and to the Federal Railroad
			 Administration's Safety and Operations account, except for State
			 rail safety inspectors participating in training pursuant to 49 U.S.C.
			 20105.
			194.None of the funds in this Act to the
			 Department of Transportation may be used to make a grant unless the Secretary
			 of Transportation notifies the House and Senate Committees on Appropriations
			 not less than 3 full business days before any project competitively selected to
			 receive a discretionary grant award, any discretionary grant award, letter of
			 intent, or full funding grant agreement totaling
			 $1,000,000 or more is announced by the
			 department or its modal administrations from:
				(1)any discretionary grant program of the
			 Federal Highway Administration including the emergency relief program;
				(2)the airport improvement program of the
			 Federal Aviation Administration;
				(3)any program of the Federal Railroad
			 Administration;
				(4)any program of the Federal Transit
			 Administration other than the formula grants and fixed guideway modernization
			 programs; or
				(5)any funding provided under the headings
			 National Infrastructure Investments and Assistance to
			 Small Shipyards in this Act: 
			 Provided, That the Secretary
			 gives concurrent notification to the House and Senate Committees on
			 Appropriations for any quick release of funds from the emergency
			 relief program: 
			 Provided further,
			 That no notification shall involve funds that are not available for
			 obligation.
				195.Rebates, refunds, incentive payments, minor
			 fees and other funds received by the Department of Transportation from travel
			 management centers, charge card programs, the subleasing of building space, and
			 miscellaneous sources are to be credited to appropriations of the Department of
			 Transportation and allocated to elements of the Department of Transportation
			 using fair and equitable criteria and such funds shall be available until
			 expended.
			196.Amounts made available in this or any other
			 Act that the Secretary determines represent improper payments by the Department
			 of Transportation to a third-party contractor under a financial assistance
			 award, which are recovered pursuant to law, shall be available—
				(1)to reimburse the actual expenses incurred
			 by the Department of Transportation in recovering improper payments; and
				(2)to pay contractors for services provided in
			 recovering improper payments or contractor support in the implementation of the
			 Improper Payments Information Act of 2002: 
			 Provided, That amounts in excess
			 of that required for paragraphs (1) and (2)—
					(A)shall be credited to and merged with the
			 appropriation from which the improper payments were made, and shall be
			 available for the purposes and period for which such appropriations are
			 available; or
					(B)if no such appropriation remains available,
			 shall be deposited in the Treasury as miscellaneous receipts: 
			 Provided further,
			 That prior to the transfer of any such recovery to an appropriations account,
			 the Secretary shall notify to the House and Senate Committees on Appropriations
			 of the amount and reasons for such transfer: 
			 Provided further,
			 That for purposes of this section, the term improper payments,
			 has the same meaning as that provided in section 2(d)(2) of Public Law
			 107–300.
					197.Notwithstanding any other provision of law,
			 if any funds provided in or limited by this Act are subject to a reprogramming
			 action that requires notice to be provided to the House and Senate Committees
			 on Appropriations, said reprogramming action shall be approved or denied solely
			 by the Committees on Appropriations: 
			 Provided, That the Secretary may
			 provide notice to other congressional committees of the action of the
			 Committees on Appropriations on such reprogramming but not sooner than 30 days
			 following the date on which the reprogramming action has been approved or
			 denied by the House and Senate Committees on Appropriations.
			198.None of the funds appropriated or otherwise
			 made available under this Act may be used by the Surface Transportation Board
			 of the Department of Transportation to charge or collect any filing fee for
			 rate or practice complaints filed with the Board in an amount in excess of the
			 amount authorized for district court civil suit filing fees under section 1914
			 of title 28, United States Code.
				This title may be cited as the
		  Department of Transportation
		  Appropriations Act, 2013.
				IIDepartment of housing and urban
			 development
			Management and
		  administration
			Administration, Operations, and
		  ManagementFor necessary
		  salaries and expenses for administration, management and operations of the
		  Department of Housing and Urban Development,
		  $527,690,000, of which not to exceed
		  $3,623,000 shall be available for the immediate
		  Office of the Secretary; not to exceed
		  $1,206,000 shall be for the Office of Deputy
		  Secretary and Chief Operating Officer; not to exceed
		  $1,711,000 shall be available for the Office of
		  Hearings and Appeals; not to exceed $705,000
		  shall be available for the Office of Small and Disadvantaged Business
		  Utilization; not to exceed $48,321,000 shall be
		  available for the Office of the Chief Financial Officer; not to exceed
		  $94,433,000 shall be available for the Office of
		  the General Counsel; not to exceed $2,411,000
		  shall be available to the Office of Congressional and Intergovernmental
		  Relations; not to exceed $3,502,000 shall be
		  available for the Office of Public Affairs; not to exceed
		  $248,950,000 shall be available for the Office
		  of the Chief Human Capital Officer; not to exceed
		  $54,965,000 shall be available for the Office of
		  Field Policy and Management; not to exceed
		  $16,563,000 shall be available for the Office of
		  the Chief Procurement Officer; not to exceed
		  $3,500,000 shall be available for the Office of
		  Departmental Equal Employment Opportunity; not to exceed
		  $1,404,000 shall be available for the Center for
		  Faith-Based and Community Initiatives; not to exceed
		  $2,642,000 shall be available for the Office of
		  Sustainable Housing and Communities; not to exceed
		  $4,884,000 shall be available for the Office of
		  Strategic Planning and Management; and not to exceed
		  $38,870,000 shall be available for the Office of
		  the Chief Information Officer: 
		  Provided, That funds provided under
		  this heading may be used for necessary administrative and nonadministrative
		  expenses of the Department of Housing and Urban Development, not otherwise
		  provided for, including purchase of uniforms, or allowances therefore, as
		  authorized by 5 U.S.C. 5901–5902; hire of passenger motor vehicles; services as
		  authorized by 5 U.S.C. 3109: 
		  Provided further, That
		  notwithstanding any other provision of law, funds appropriated under this
		  heading may be used for advertising and promotional activities that support the
		  housing mission area: 
		  Provided further, That
		  the Secretary shall provide the Committees on Appropriations quarterly written
		  notification regarding the status of pending congressional reports: 
		  Provided further, That
		  the Secretary shall provide all signed reports required by Congress
		  electronically: 
		  Provided further, That
		  not to exceed $25,000 of the amount made
		  available under this paragraph for the immediate Office of the Secretary shall
		  be available for official reception and representation expenses as the
		  Secretary may determine.
			Program Office Salaries and
		  Expenses
			Public and indian housingFor necessary salaries and expenses of the
		  Office of Public and Indian Housing,
		  $206,500,000.
			Community planning and
		  developmentFor necessary
		  salaries and expenses of the Office of Community Planning and Development
		  mission area,
		  $103,500,000.
			HousingFor necessary salaries and expenses of the
		  Office of Housing, $398,500,000, of which at
		  least $8,500,000 shall be for the Office of Risk
		  and Regulatory Affairs.
			Policy development and
		  researchFor necessary
		  salaries and expenses of the Office of Policy Development and Research,
		  $22,326,000.
			Fair housing and equal
		  opportunityFor necessary
		  salaries and expenses of the Office of Fair Housing and Equal Opportunity,
		  $72,904,000.
			Office of healthy homes and lead hazard
		  controlFor necessary salaries
		  and expenses of the Office of Healthy Homes and Lead Hazard Control,
		  $7,433,000.
			Public and Indian
		  housing
			Tenant-based rental
		  assistance
			For activities and assistance for the
		  provision of tenant-based rental assistance authorized under the United States
		  Housing Act of 1937, as amended (42 U.S.C. 1437 et seq.) (the
		  Act herein), not otherwise provided for,
		  $15,396,335,000, to remain available until
		  expended, shall be available on October 1, 2012 (in addition to the
		  $4,000,000,000 previously appropriated under
		  this heading that will become available on October 1, 2012), and
		  $4,000,000,000, to remain available until
		  expended, shall be available on October 1, 2013: 
		  Provided, That of the amounts made
		  available under this heading are provided as
		  follows:
				(1)$17,495,000,000
			 shall be available for renewals of expiring section 8 tenant-based annual
			 contributions contracts (including renewals of enhanced vouchers under any
			 provision of law authorizing such assistance under section 8(t) of the Act) and
			 including renewal of other special purpose incremental vouchers: 
			 Provided, That notwithstanding
			 any other provision of law, from amounts provided under this paragraph and any
			 carryover, the Secretary for the calendar year
			 2013 funding cycle shall provide
			 renewal funding for each public housing agency based on
			 validated voucher management system (VMS)
			 leasing and cost data for the prior calendar year and by applying an inflation
			 factor as established by the Secretary, by notice published in the Federal
			 Register, and by making any necessary adjustments for the costs associated with
			 the first-time
			 renewal of
			 vouchers under this paragraph including tenant protection
			 and HOPE VI vouchers: 
			 Provided further,
			 That none of the funds provided under this paragraph may be used to fund a
			 total number of unit months under lease which exceeds a public housing agency's
			 authorized level of units under contract, except for public housing agencies
			 participating in the Moving to Work (MTW) demonstration, which are instead
			 governed by the terms and conditions of their MTW agreements: 
			 Provided further,
			 That the Secretary shall, to the extent necessary to stay within the amount
			 specified under this paragraph, pro rate each public housing agency's
			 allocation otherwise established pursuant to this paragraph: 
			 Provided further,
			 That except as provided in the following provisos, the entire amount
			 specified under this paragraph shall be obligated to the public housing
			 agencies based on the allocation and pro rata method described above, and the
			 Secretary shall notify public housing agencies of their annual budget by the
			 latter of 60 days after enactment of this Act or March 1, 2013: 
			 Provided further,
			 That the Secretary may extend the 60-day notification period with the prior
			 written approval of the House and Senate Committees on Appropriations: 
			 Provided further,
			 That public housing agencies participating in the MTW demonstration shall be
			 funded pursuant to their MTW agreements and shall be subject to the same pro
			 rata adjustments under the previous provisos: 
			 Provided further,
			 That up to $75,000,000 shall be available only:
			 (1) for adjustments in the allocations for public housing agencies, after
			 application for an adjustment by a public housing agency that experienced a
			 significant increase, as determined by the Secretary, in renewal costs of
			 vouchers resulting from unforeseen circumstances or from portability under
			 section 8(r) of the Act; (2) for vouchers that were not in use during the
			 12-month period in order to be available to meet a commitment pursuant to
			 section 8(o)(13) of the Act; and (3) for adjustments for costs associated with
			 HUD-Veterans Affairs Supportive Housing (HUD–VASH) vouchers;
				(2)$80,000,000
			 shall be for section 8 rental assistance for relocation and replacement of
			 housing units that are demolished or disposed of pursuant to section 18 of the
			 Act, conversion of section 23 projects to assistance under section 8, the
			 family unification program under section 8(x) of the Act, relocation of
			 witnesses in connection with efforts to combat crime in public and assisted
			 housing pursuant to a request from a law enforcement or prosecution agency,
			 enhanced vouchers under any provision of law authorizing such assistance under
			 section 8(t) of the Act, HOPE VI vouchers, mandatory and voluntary conversions,
			 and tenant protection assistance including replacement and relocation
			 assistance or for project-based assistance to prevent the displacement of
			 unassisted elderly tenants currently residing in section 202 properties
			 financed between 1959 and 1974 that are refinanced pursuant to Public Law
			 106–569, as amended, or under the authority as provided under this Act: 
			 Provided, That when a public
			 housing development is submitted for demolition or disposition under section 18
			 of the Act, the Secretary may provide section 8 rental assistance when the
			 units pose an imminent health and safety risk to residents: 
			 Provided further,
			 That the Secretary may only provide replacement vouchers for units that were
			 occupied within the previous 24 months that cease to be available as assisted
			 housing, subject only to the availability of funds:Provided further, That of the amounts
			 made available under this paragraph, $5,000,000
			 may be available to provide tenant protection assistance, not otherwise
			 provided under this paragraph, to residents residing in low-vacancy areas and
			 who pay or may have to pay rents greater than 30 percent of household income,
			 as the result of (1) the maturity of a HUD-insured, HUD-held, or section 202 of
			 the Housing Act of 1959 loan that requires the permission of the Secretary
			 prior to loan prepayment; (2) the expiration of a rental assistance contract
			 for which the tenants are not eligible for enhanced voucher or tenant
			 protection assistance under existing law; or (3) the expiration of
			 affordability restrictions accompanying a mortgage or preservation program
			 administered by the Secretary: 
			 Provided further,
			 That such tenant protection assistance made available under the previous
			 proviso may be provided under the authority of section 8(t) or section 8(o)(13)
			 of the United States Housing Act of 1937 (42 U.S.C. 1437f(t) or (o)(13)): 
			 Provided further,
			 That the Secretary shall issue guidance to implement the previous two provisos,
			 including, but not limited to, requirements for defining eligible at-risk
			 households within 120 days of the enactment of this Act;
				(3)$1,575,000,000
			 shall be for administrative and other expenses of public housing agencies in
			 administering the section 8 tenant-based rental assistance program, of which up
			 to $15,000,000 shall be available to the
			 Secretary to allocate to public housing agencies that need additional funds to
			 administer their section 8 programs, including fees associated with section 8
			 tenant protection rental assistance, the administration of disaster related
			 vouchers, Veterans Affairs Supportive Housing vouchers, and other incremental
			 vouchers: 
			 Provided, That no less than
			 $1,560,000,000 of the amount provided in this
			 paragraph shall be allocated to public housing agencies for the calendar year
			 2013 funding cycle based on section 8(q) of the Act (and related Appropriation
			 Act provisions) as in effect immediately before the enactment of the Quality
			 Housing and Work Responsibility Act of 1998 (Public Law 105–276): 
			 Provided further,
			 That if the amounts made available under this paragraph are insufficient to pay
			 the amounts determined under the previous proviso, the Secretary may decrease
			 the amounts allocated to agencies by a uniform percentage applicable to all
			 agencies receiving funding under this paragraph or may, to the extent necessary
			 to provide full payment of amounts determined under the previous proviso,
			 utilize unobligated balances, including recaptures and carryovers, remaining
			 from funds appropriated to the Department of Housing and Urban Development
			 under this heading from prior fiscal years, notwithstanding the purposes for
			 which such amounts were appropriated: 
			 Provided further,
			 That all public housing agencies participating in the MTW demonstration shall
			 be funded pursuant to their MTW agreements, and shall be subject to the same
			 uniform percentage decrease as under the previous proviso: 
			 Provided further,
			 That amounts provided under this paragraph shall be only for activities related
			 to the provision of tenant-based rental assistance authorized under section 8,
			 including related development activities;
				(4)$60,000,000
			 shall be available for family self-sufficiency coordinators under section 23 of
			 the Act;
				(5)$111,335,000
			 for the renewal of tenant-based assistance contracts under section 811 of the
			 Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013), including
			 necessary administrative expenses;
				(6)$75,000,000
			 for incremental rental voucher assistance for use through a supported housing
			 program administered in conjunction with the Department of Veterans Affairs as
			 authorized under section 8(o)(19) of the United States Housing Act of 1937: 
			 Provided, That the Secretary of
			 Housing and Urban Development shall make such funding available,
			 notwithstanding section 204 (competition provision) of this title, to public
			 housing agencies that partner with eligible VA Medical Centers or other
			 entities as designated by the Secretary of the Department of Veterans Affairs,
			 based on geographical need for such assistance as identified by the Secretary
			 of the Department of Veterans Affairs, public housing agency administrative
			 performance, and other factors as specified by the Secretary of Housing and
			 Urban Development in consultation with the Secretary of the Department of
			 Veterans Affairs: 
			 Provided further,
			 That the Secretary of Housing and Urban Development may waive, or specify
			 alternative requirements for (in consultation with the Secretary of the
			 Department of Veterans Affairs), any provision of any statute or regulation
			 that the Secretary of Housing and Urban Development administers in connection
			 with the use of funds made available under this paragraph (except for
			 requirements related to fair housing, nondiscrimination, labor standards, and
			 the environment), upon a finding by the Secretary that any such waivers or
			 alternative requirements are necessary for the effective delivery and
			 administration of such voucher assistance: 
			 Provided further,
			 That assistance made available under this paragraph shall continue to remain
			 available for homeless veterans upon turn-over;
				(7)The Secretary shall separately track all
			 special purpose vouchers funded under this heading.
				Housing certificate
		  fund
			(includes
		  rescissions)Unobligated balances, including recaptures
		  and carryover, remaining from funds appropriated to the Department of Housing
		  and Urban Development under this heading, the heading Annual
		  Contributions for Assisted Housing and the heading Project-Based
		  Rental Assistance, for fiscal year 2013 and prior years may be used for
		  renewal of or amendments to section 8 project-based contracts and for
		  performance-based contract administrators, notwithstanding the purposes for
		  which such funds were appropriated: 
		  Provided, That any obligated
		  balances of contract authority from fiscal year 1974 and prior that have been
		  terminated shall be rescinded: 
		  Provided further, That
		  amounts heretofore recaptured, or recaptured during the current fiscal year,
		  from section 8 project-based contracts from source years fiscal year 1975
		  through fiscal year 1987 are hereby rescinded, and an amount of additional new
		  budget authority, equivalent to the amount rescinded is hereby appropriated, to
		  remain available until expended, for the purposes set forth under this heading,
		  in addition to amounts otherwise available.
			Public housing capital
		  fund
			For the Public Housing Capital Fund Program
		  to carry out capital and management activities for public housing agencies, as
		  authorized under section 9 of the United States Housing Act of 1937 (42 U.S.C.
		  1437g) (the Act) $1,985,000,000,
		  to remain available until September 30, 2016: 
		  Provided, That notwithstanding any
		  other provision of law or regulation, during fiscal year 2013 the Secretary of
		  Housing and Urban Development may not delegate to any Department official other
		  than the Deputy Secretary and the Assistant Secretary for Public and Indian
		  Housing any authority under paragraph (2) of section 9(j) regarding the
		  extension of the time periods under such section: 
		  Provided further, That
		  for purposes of such section 9(j), the term obligate means, with
		  respect to amounts, that the amounts are subject to a binding agreement that
		  will result in outlays, immediately or in the future: 
		  Provided further, That
		  up to $15,345,000 shall be to support the
		  ongoing Public Housing Financial and Physical Assessment activities of the Real
		  Estate Assessment Center (REAC): 
		  Provided further, That
		  of the total amount provided under this heading, not to exceed
		  $20,000,000 shall be available for the Secretary
		  to make grants, notwithstanding section 204 of this Act, to public housing
		  agencies for emergency capital needs including safety and security measures
		  necessary to address crime and drug-related activity as well as needs resulting
		  from unforeseen or unpreventable emergencies and natural disasters excluding
		  Presidentially declared emergencies and natural disasters under the Robert T.
		  Stafford Disaster Relief and Emergency Act (42 U.S.C. 5121 et seq.) occurring
		  in fiscal year 2013: 
		  Provided further, That
		  of the total amount provided under this heading
		  $50,000,000 shall be for supportive services,
		  service coordinator and congregate services as authorized by section 34 of the
		  Act (42 U.S.C. 1437z–6) and the Native American Housing Assistance and
		  Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.): 
		  Provided further, That
		  of the total amount made available under this heading, up to
		  $15,000,000 may be used for incentives as part
		  of a Jobs-Plus Pilot initiative modeled after the Jobs-Plus demonstration: 
		  Provided further, That
		  the funding provided under the previous proviso shall provide competitive
		  grants to partnerships between public housing authorities, local workforce
		  investment boards established under section 117 of the Workforce Investment Act
		  of 1998, and other agencies and organizations that provide support to help
		  public housing residents obtain employment and increase earnings: 
		  Provided further, That
		  applicants must demonstrate the ability to provide services to residents,
		  partner with workforce investments boards, and leverage service dollars: 
		  Provided further, That
		  the Secretary may set aside a portion of the funds provided for the Resident
		  Opportunity and Self-Sufficiency program to support the services element of the
		  Jobs Plus Initiative Pilot: 
		  Provided further, That
		  the Secretary may allow PHAs to request exemptions from rent and income
		  limitation requirements under sections 3 and 6 of the United States Housing Act
		  of 1937 as necessary to implement the Jobs-Plus program, on such terms and
		  conditions as the Secretary may approve upon a finding by the Secretary that
		  any such waivers or alternative requirements are necessary for the effective
		  implementation of the Jobs-Plus Pilot initiative: 
		  Provided further, That
		  the Secretary shall publish by notice in the Federal Register any waivers or
		  alternative requirements pursuant to the preceding proviso no later than 10
		  days before the effective date of such notice: 
		  Provided further, That
		  of the total amount provided under this heading, up to
		  $5,000,000 is to support the costs of
		  administrative and judicial receiverships: 
		  Provided further, That
		  from the funds made available under this heading, the Secretary shall provide
		  bonus awards in fiscal year 2013 to public housing agencies that are designated
		  high performers.
			Public housing operating
		  fund
			For 2013 payments to public housing agencies
		  for the operation and management of public housing, as authorized by section
		  9(e) of the United States Housing Act of 1937 (42 U.S.C. 1437g(e)),
		  $4,591,000,000: 
		  Provided, That in determining
		  public housing agencies', including Moving to Work agencies', calendar year
		  2013 funding allocations under this heading, the Secretary shall take into
		  account the impact of changes to flat rents on public housing agencies' formula
		  income levels.
			Choice neighborhoodsFor competitive grants under the Choice
		  Neighborhoods Initiative (subject to section 24 of the United States Housing
		  Act of 1937 (42 U.S.C. 1437v), unless otherwise specified under this heading),
		  for transformation, rehabilitation, and replacement housing needs of both
		  public and HUD-assisted housing and to transform neighborhoods of poverty into
		  functioning, sustainable mixed income neighborhoods with appropriate services,
		  schools, public assets, transportation and access to jobs,
		  $120,000,000, to remain available until
		  September 30, 2015: 
		  Provided, That grant funds may be
		  used for resident and community services, community development, and affordable
		  housing needs in the community, and for conversion of vacant or foreclosed
		  properties to affordable housing: 
		  Provided further, That
		  grantees shall undertake comprehensive local planning with input from residents
		  and the community, and that grantees shall provide a match in State, local,
		  other Federal or private funds: 
		  Provided further, That
		  grantees may include local governments, tribal entities, public housing
		  authorities, and nonprofits: 
		  Provided further, That
		  for-profit developers may apply jointly with a public entity: 
		  Provided further, That
		  of the amount provided, not less than
		  $80,000,000 shall be awarded to public housing
		  authorities: 
		  Provided further, That
		  such grantees shall create partnerships with other local organizations
		  including assisted housing owners, service agencies, and resident
		  organizations: 
		  Provided further, That
		  the Secretary shall consult with the Secretaries of Education, Labor,
		  Transportation, Health and Human Services, Agriculture, and Commerce and the
		  Administrator of the Environmental Protection Agency to coordinate and leverage
		  other appropriate Federal resources: 
		  Provided further, That
		  no more than $5,000,000 of funds made available
		  under this heading may be provided to assist communities in developing
		  comprehensive strategies for implementing this program or implementing other
		  revitalization efforts in conjunction with community notice and input: 
		  Provided further, That
		  the Secretary shall develop and publish guidelines for the use of such
		  competitive funds, including but not limited to eligible activities, program
		  requirements, and performance metrics.
			Native american housing block
		  grantsFor the Native American
		  Housing Block Grants program, as authorized under title I of the Native
		  American Housing Assistance and Self-Determination Act of 1996 (NAHASDA) (25
		  U.S.C. 4111 et seq.), $650,000,000, to remain
		  available until September 30, 2017: 
		  Provided, That, notwithstanding the
		  Native American Housing Assistance and Self-Determination Act of 1996, to
		  determine the amount of the allocation under title I of such Act for each
		  Indian tribe, the Secretary shall apply the formula under section 302 of such
		  Act with the need component based on single-race census data and with the need
		  component based on multi-race census data, and the amount of the allocation for
		  each Indian tribe shall be the greater of the two resulting allocation amounts:
		  
		  Provided further, That
		  of the amounts made available under this heading,
		  $4,000,000 shall be contracted for assistance
		  for a national organization representing Native American housing interests for
		  providing training and technical assistance to Indian housing authorities and
		  tribally designated housing entities as authorized under NAHASDA; and
		  $4,000,000 shall be to support the inspection of
		  Indian housing units, contract expertise, training, and technical assistance in
		  the training, oversight, and management of such Indian housing and tenant-based
		  assistance, including up to $300,000 for related
		  travel: 
		  Provided further, That
		  of the amount provided under this heading,
		  $2,000,000 shall be made available for the cost
		  of guaranteed notes and other obligations, as authorized by title VI of
		  NAHASDA: 
		  Provided further, That
		  such costs, including the costs of modifying such notes and other obligations,
		  shall be as defined in section 502 of the Congressional Budget Act of 1974, as
		  amended: 
		  Provided further, That
		  these funds are available to subsidize the total principal amount of any notes
		  and other obligations, any part of which is to be guaranteed, not to exceed
		  $18,332,000: 
		  Provided further, That
		  the Department will notify grantees of their formula allocation within 60 days
		  of the date of enactment of this Act.
			Native hawaiian housing block
		  grantFor the Native Hawaiian
		  Housing Block Grant program, as authorized under title VIII of the Native
		  American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4111
		  et seq.), $13,000,000, to remain available until
		  expended: 
		  Provided, That of this amount,
		  $300,000 shall be for training and technical
		  assistance activities, including up to $100,000
		  for related travel by HUD employees.
			Indian housing loan guarantee fund program
		  accountFor the cost of
		  guaranteed loans, as authorized by section 184 of the Housing and Community
		  Development Act of 1992 (12 U.S.C. 1715z),
		  $6,000,000, to remain available until expended: 
		  Provided, That such costs,
		  including the costs of modifying such loans, shall be as defined in section 502
		  of the Congressional Budget Act of 1974: 
		  Provided further, That
		  these funds are available to subsidize total loan principal, any part of which
		  is to be guaranteed, up to $633,000,000: 
		  Provided further, That
		  up to $750,000 of this amount may be for
		  administrative contract expenses including management processes and systems to
		  carry out the loan guarantee program.
			Native hawaiian housing loan guarantee fund
		  program accountFor the cost
		  of guaranteed loans, as authorized by section 184A of the Housing and Community
		  Development Act of 1992 (12 U.S.C. 1715z) and for such costs for loans used for
		  refinancing, $386,000, to remain available until
		  expended: 
		  Provided, That such costs,
		  including the costs of modifying such loans, shall be as defined in section 502
		  of the Congressional Budget Act of 1974: 
		  Provided further, That
		  these funds are available to subsidize total loan principal, any part of which
		  is to be guaranteed, up to $41,504,000 to remain
		  available until expended.
			Community planning and
		  development
			Housing opportunities for persons with
		  aids
			For carrying out the Housing Opportunities
		  for Persons with AIDS program, as authorized by the AIDS Housing Opportunity
		  Act (42 U.S.C. 12901 et seq.), $330,000,000, to
		  remain available until September 30, 2014, except that amounts allocated
		  pursuant to section 854(c)(3) of such Act shall remain available until
		  September 30, 2015: 
		  Provided, That the Secretary shall
		  renew all expiring contracts for permanent supportive housing that were funded
		  under section 854(c)(3) of such Act that meet all program requirements before
		  awarding funds for new contracts and activities authorized under this section: 
		  Provided further, That
		  the Department will notify grantees of their formula allocation within 60 days
		  of the date of enactment of this Act.
			Community development
		  fund
			For assistance to units of State and local
		  government, and to other entities, for economic and community development
		  activities, and for other purposes,
		  $3,210,000,000, to remain available until
		  September 30, 2015, unless otherwise specified: 
		  Provided, That of the total amount
		  provided, $3,100,000,000 is for carrying out the
		  community development block grant program under title I of the Housing and
		  Community Development Act of 1974, as amended (the Act herein)
		  (42 U.S.C. 5301 et seq.): 
		  Provided further, That
		  unless explicitly provided for under this heading (except for planning grants
		  provided in the second paragraph and amounts made available under the third
		  paragraph), not to exceed 20 percent of any grant made with funds appropriated
		  under this heading shall be expended for planning and management development
		  and administration: 
		  Provided further, That
		  $60,000,000 shall be for grants to Indian tribes
		  notwithstanding section 106(a)(1) of such Act, of which, notwithstanding any
		  other provision of law (including section 204 of this Act), up to
		  $3,960,000 may be used for emergencies that
		  constitute imminent threats to health and safety.
			Of the amounts made available
		  under this heading, $50,000,000 shall be made
		  available for a Sustainable Communities Initiative to improve regional planning
		  efforts that integrate housing and transportation decisions, and increase the
		  capacity to improve land use and zoning: 
		  Provided, That the funding provided
		  shall be for Regional Integrated Planning Grants to support the linking of
		  transportation and land use planning and for Community Challenge Planning
		  Grants to foster reform and reduce barriers to achieve affordable, economically
		  vital, and sustainable communities: 
		  Provided further, That
		  not less than $12,500,000 of the funding made
		  available under this heading shall be awarded to metropolitan areas of less
		  than 500,000: 
		  Provided further, That
		  the Secretary will consult with the Secretary of Transportation in evaluating
		  grant proposals.
			Community development loan guarantees
		  program accountSubject to
		  section 502 of the Congressional Budget Act of 1974, during fiscal year 2013
		  commitments to guarantee loans under section 108 of the Housing and Community
		  Development Act of 1974, any part of which is guaranteed, shall not exceed a
		  total principal amount of $500,000,000,
		  notwithstanding any aggregate limitation on outstanding obligations guaranteed
		  in subsection (k) of such section 108: 
		  Provided, That the Secretary shall
		  collect fees from borrowers, notwithstanding subsection (m) of such section
		  108, to result in a credit subsidy cost of zero, and such fees such be
		  collected in accordance with section 502(7) of the Congressional Budget Act of
		  1974.
			Home investment partnerships
		  program
			For the HOME investment partnerships
		  program, as authorized under title II of the Cranston-Gonzalez National
		  Affordable Housing Act, as amended,
		  $1,000,000,000, to remain available until
		  September 30, 2015: 
		  Provided, That notwithstanding the
		  amount made available under this heading, the threshold reduction requirements
		  in sections 216(10) and 217(b)(4) of such Act shall not apply to allocation of
		  such amount: 
		  Provided further, That
		  funds made available under this heading used for projects not completed within
		  4 years of the commitment date, as determined by a signature of each party to
		  the agreement, shall be repaid: 
		  Provided further, That
		  the Secretary may extend the deadline for 1 year if the Secretary determines
		  that the failure to complete the project is beyond the control of the
		  participating jurisdiction: 
		  Provided further, That
		  no funds provided under this heading may be committed to any project included
		  as part of a participating jurisdiction's plan under section 105(b), unless
		  each participating jurisdiction certifies that it has conducted an underwriting
		  review, assessed developer capacity and fiscal soundness, and examined
		  neighborhood market conditions to ensure adequate need for each
		  project: Provided further,
		  That any homeownership units funded under this heading which cannot be sold to
		  an eligible homeowner within 6 months of project completion shall be rented to
		  an eligible tenant: Provided
			 further, That no funds provided under this heading may be
		  awarded for development activities to a community housing development
		  organization that cannot demonstrate that it is has staff with demonstrated
		  development experience: 
		  Provided further, That
		  funds provided in prior appropriations Acts for technical assistance, that were
		  made available for Community Housing Development Organizations technical
		  assistance, and that still remain available, may be used for HOME technical
		  assistance notwithstanding the purposes for which such amounts were
		  appropriated: 
		  Provided further, That
		  the Department shall notify grantees of their formula allocation within 60 days
		  of enactment of this Act.
			Self-help and assisted homeownership
		  opportunity programFor the
		  Self-Help and Assisted Homeownership Opportunity Program, as authorized under
		  section 11 of the Housing Opportunity Program Extension Act of 1996, as
		  amended, $53,500,000, to remain available until
		  September 30, 2015: 
		  Provided, That of the total amount
		  provided under this heading, $13,500,000 shall
		  be made available to the Self-Help and Assisted Homeownership Opportunity
		  Program as authorized under section 11 of the Housing Opportunity Program
		  Extension Act of 1996, as amended: 
		  Provided further, That
		  $35,000,000 shall be made available for the
		  second, third and fourth capacity building activities authorized under section
		  4(a) of the HUD Demonstration Act of 1993 (42 U.S.C. 9816 note), of which not
		  less than $5,000,000 may be made available for
		  rural capacity-building activities: 
		  Provided further, That
		  $5,000,000 shall be made available for
		  capacity-building activities for a national organization with expertise in
		  rural housing, including experience working with rural housing organizations,
		  local governments, and Indian tribes.
			Homeless assistance
		  grants
			For the emergency
		  solutions grants program as authorized
		  under subtitle B of title IV of the McKinney-Vento Homeless Assistance Act, as
		  amended; the continuum of care program as authorized under
		  subtitle C of title IV of such Act; and the
		  rural housing
		  stability assistance program as authorized under
		  subtitle D of title IV of such Act,
		  $2,146,000,000, of which
		  $2,141,000,000 shall remain available until
		  September 30, 2015, and of which $5,000,000
		  shall remain available until expended
		  for project-based
		  rental assistance with rehabilitation projects with 10-year grant terms and any
		  rental assistance amounts that are recaptured under such continuum of care
		  program shall remain available until expended: 
		  Provided, That not less than
		  $286,000,000 of the funds appropriated under
		  this heading shall be available for such emergency solutions grants program: 
		  Provided further, That
		  not less than $1,841,262,000 of the funds
		  appropriated under this heading shall be available for such continuum of care
		  and rural housing stability assistance programs:Provided further, That up to
		  $8,000,000 of the funds appropriated under this
		  heading shall be available for the national homeless data analysis project: 
		  Provided further, That
		  for all match requirements applicable to funds made available under this
		  heading for this fiscal year and prior years, a grantee may use (or could have
		  used) as a source of match funds other funds administered by the Secretary and
		  other Federal agencies unless there is (or was) a specific statutory
		  prohibition on any such use of any such funds: 
		  Provided further, That
		  the Secretary shall renew on an annual basis expiring contracts or amendments
		  to contracts funded under the continuum of care program if the program is
		  determined to be needed under the applicable continuum of care and meets
		  appropriate program requirements and financial standards, as determined by the
		  Secretary: 
		  Provided further, That
		  all awards of assistance under this heading shall be required to coordinate and
		  integrate homeless programs with other mainstream health, social services, and
		  employment programs for which homeless populations may be eligible, including
		  Medicaid, State Children's Health Insurance Program, Temporary Assistance for
		  Needy Families, Food Stamps, and services funding through the Mental Health and
		  Substance Abuse Block Grant, Workforce Investment Act, and the Welfare-to-Work
		  grant program: 
		  Provided further, That
		  all balances for Shelter Plus Care renewals previously funded from the Shelter
		  Plus Care Renewal account and transferred to this account shall be available,
		  if recaptured, for continuum of care renewals in fiscal year 2013: 
		  Provided further, That
		  the term local government includes an instrumentality of a unit of general
		  purpose local government other than a public housing agency that is established
		  pursuant to legislation and designated by the chief executive to act on behalf
		  of the local government with regard to activities funded under this heading and
		  includes a combination of general purpose local governments, such as an
		  association of governments, that is recognized by the Secretary: 
		  Provided further, That
		  the term State includes any instrumentality of any of the several States
		  designated by the Governor to act on behalf of the State and does not include
		  Washington, DC: 
		  Provided further, That
		  for purposes of environmental review, the Secretary shall continue to permit
		  assistance and projects under this heading to be treated as assistance for
		  special projects that are subject to section 305(c) of the Multifamily Housing
		  Property Disposition Reform Act of 1994, and subject to the regulations issued
		  by the Secretary to implement such section:
			 Provided further, That a metropolitan city and an urban
		  county that each receive an allocation under this heading and are located
		  within a geographic area that is covered by a single continuum of care may
		  jointly request the Secretary to permit the urban county or the metropolitan
		  city, as agreed to by such county and city, to receive and administer their
		  combined allocations under a single grant: 
		  Provided further, That
		  the Department shall notify grantees of their formula allocation from amounts
		  allocated (which may represent initial or final amounts allocated) for the
		  emergency solutions grant program within 60 days of enactment of this
		  Act.
			Housing
		  programs
			Project-based rental
		  assistance
			For activities and assistance for the
		  provision of project-based subsidy contracts under the United States Housing
		  Act of 1937 (42 U.S.C. 1437 et seq.) (the Act), not otherwise
		  provided for, $9,475,795,000, to remain
		  available until expended, shall be available on October 1,
		  2012 (in addition
		  to the $400,000,000 previously appropriated
		  under this heading that will become available October 1, 2012), and
		  $400,000,000, to remain available until
		  expended, shall be available on October 1, 2013: 
		  Provided, That the amounts made
		  available under this heading shall be available for expiring or terminating
		  section 8 project-based subsidy contracts (including section 8 moderate
		  rehabilitation contracts), for amendments to section 8 project-based subsidy
		  contracts (including section 8 moderate rehabilitation contracts), for
		  contracts entered into pursuant to section 441 of the McKinney-Vento Homeless
		  Assistance Act (42 U.S.C. 11401), for renewal of section 8 contracts for units
		  in projects that are subject to approved plans of action under the Emergency
		  Low Income Housing Preservation Act of 1987 or the Low-Income Housing
		  Preservation and Resident Homeownership Act of 1990, and for administrative and
		  other expenses associated with project-based activities and assistance funded
		  under this paragraph: 
		  Provided further, That
		  of the total amounts provided under this heading, not to exceed
		  $260,000,000 shall be available for
		  performance-based contract administrators for section 8 project-based
		  assistance: 
		  Provided further,
		  That the Secretary of Housing and Urban Development may also use such amounts
		  in the previous proviso for performance-based contract administrators for the
		  administration of: interest reduction payments pursuant to section 236(a) of
		  the National Housing Act (12 U.S.C. 1715z–1(a)); rent supplement payments
		  pursuant to section 101 of the Housing and Urban Development Act of 1965 (12
		  U.S.C. 1701s); section 236(f)(2) rental assistance payments (12 U.S.C.
		  1715z–1(f)(2)); project rental assistance contracts for the elderly under
		  section 202(c)(2) of the Housing Act of 1959 (12 U.S.C. 1701q); project rental
		  assistance contracts for supportive housing for persons with disabilities under
		  section 811(d)(2) of the Cranston-Gonzalez National Affordable Housing Act (42
		  U.S.C. 8013(d)(2)); project assistance contracts pursuant to section 202(h) of
		  the Housing Act of 1959 (Public Law 86–372; 73 Stat. 667); and loans under
		  section 202 of the Housing Act of 1959 (Public Law 86–372; 73 Stat. 667): 
		  Provided further, That
		  amounts recaptured under this heading, the heading Annual Contributions
		  for Assisted Housing, or the heading Housing Certificate
		  Fund, may be used for renewals of or amendments to section 8
		  project-based contracts or for performance-based contract administrators,
		  notwithstanding the purposes for which such amounts were appropriated: 
		  Provided further,
		  That, notwithstanding any other provision of law, upon the request of the
		  Secretary of Housing and Urban Development, project funds that are held in
		  residual receipts accounts for any project subject to a section 8 project-based
		  Housing Assistance Payments contract that authorizes HUD to require that
		  surplus project funds be deposited in an interest-bearing residual receipts
		  account and that are in excess of an amount to be determined by the Secretary,
		  shall be remitted to the Department and deposited in this account, to be
		  available until expended: 
		  Provided further, That
		  amounts deposited pursuant to the previous proviso shall be available in
		  addition to the amount otherwise provided by this heading for uses authorized
		  under this heading.
			Housing for the
		  elderly
			For amendments to capital advance contracts
		  for housing for the elderly, as authorized by section 202 of the Housing Act of
		  1959, as amended, and for project rental assistance for the elderly under
		  section 202(c)(2) of such Act, including amendments to contracts for such
		  assistance and renewal of expiring contracts for such assistance for up to a
		  1-year term, and for senior preservation rental assistance contracts, as
		  authorized by section 811(e) of the American Housing and Economic Opportunity
		  Act of 2000, as amended, and for supportive services associated with the
		  housing, $375,000,000 to remain available until
		  September 30, 2016: 
		  Provided, That of the amount
		  provided under this heading, up to $70,000,000
		  shall be for service coordinators and the continuation of existing congregate
		  service grants for residents of assisted housing projects, and of which up to
		  $20,000,000 shall be for grants under section
		  202(b) of the Housing Act of 1959 (12 U.S.C. 1701q–2) for conversion of
		  eligible projects under such section to assisted living, service-enriched
		  housing, or related use for substantial and emergency repairs as determined by
		  the Secretary: 
		  Provided further, That
		  amounts under this heading shall be available for Real Estate Assessment Center
		  inspections and inspection-related activities associated with section 202
		  projects: 
		  Provided further, That
		  the Secretary may waive the provisions of section 202 governing the terms and
		  conditions of project rental assistance, except that the initial contract term
		  for such assistance shall not exceed 5 years in
		  duration.
			Housing for persons with
		  disabilities
			For amendments to capital advance contracts
		  for supportive housing for persons with disabilities, as authorized by section
		  811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013)
		  for project rental assistance for supportive housing for persons with
		  disabilities under section 811(d)(2) of such Act and for project assistance
		  contracts pursuant to section 202(h) of the Housing Act of 1959 (Public Law
		  86–372; 73 Stat. 667), including amendments to contracts for such assistance
		  and renewal of expiring contracts for such assistance for up to a 1-year term,
		  for project rental assistance to State housing finance agencies and other
		  appropriate entities as authorized under section 811(b)(3) of the
		  Cranston-Gonzalez National Housing Act and for supportive services associated
		  with the housing for persons with disabilities as authorized by section
		  811(b)(1) of such Act, $150,000,000 to remain
		  available until September 30, 2016: 
		  Provided, That amounts made
		  available under this heading shall be available for Real Estate Assessment
		  Center inspections and inspection-related activities associated with section
		  811 Projects.
			Housing counseling assistanceFor contracts, grants, and other assistance
		  excluding loans, as authorized under section 106 of the Housing and Urban
		  Development Act of 1968, as amended,
		  $55,000,000, including up to
		  $3,500,000 for administrative contract services:
		  
		  Provided, That grants made
		  available from amounts provided under this heading shall be awarded within 120
		  days of enactment of this Act: 
		  Provided further, That
		  funds shall be used for providing counseling and advice to tenants and
		  homeowners, both current and prospective, with respect to property maintenance,
		  financial management/literacy, and such other matters as may be appropriate to
		  assist them in improving their housing conditions, meeting their financial
		  needs, and fulfilling the responsibilities of tenancy or homeownership; for
		  program administration; and for housing counselor
		  training.
			Payment to manufactured housing fees trust
		  fundFor necessary expenses as
		  authorized by the National Manufactured Housing Construction and Safety
		  Standards Act of 1974 (42 U.S.C. 5401 et seq.), up to
		  $5,500,000, to remain available until expended,
		  of which $4,000,000 is to be derived from the
		  Manufactured Housing Fees Trust Fund: 
		  Provided, That not to exceed the
		  total amount appropriated under this heading shall be available from the
		  general fund of the Treasury to the extent necessary to incur obligations and
		  make expenditures pending the receipt of collections to the Fund pursuant to
		  section 620 of such Act: 
		  Provided further, That
		  the amount made available under this heading from the general fund shall be
		  reduced as such collections are received during fiscal year 2013 so as to
		  result in a final fiscal year 2013 appropriation from the general fund
		  estimated at not more than $1,500,000 and fees
		  pursuant to such section 620 shall be modified as necessary to ensure such a
		  final fiscal year 2013 appropriation: 
		  Provided further, That
		  for the dispute resolution and installation programs, the Secretary of Housing
		  and Urban Development may assess and collect fees from any program participant:
		  
		  Provided further, That
		  such collections shall be deposited into the Fund, and the Secretary, as
		  provided herein, may use such collections, as well as fees collected under
		  section 620, for necessary expenses of such Act: 
		  Provided further, That
		  notwithstanding the requirements of section 620 of such Act, the Secretary may
		  carry out responsibilities of the Secretary under such Act through the use of
		  approved service providers that are paid directly by the recipients of their
		  services.
			Federal housing
		  administration
			Mutual mortgage insurance program
		  account
			(including transfer of funds)New commitments to guarantee single
		  family loans insured under the Mutual Mortgage Insurance Fund shall not exceed
		  $400,000,000,000, to remain available until
		  September 30, 2014: 
		  Provided, That during fiscal year
		  2013, obligations to make direct loans to carry out the purposes of section
		  204(g) of the National Housing Act, as amended, shall not exceed
		  $50,000,000: 
		  Provided further, That
		  the foregoing amount in the previous proviso shall be for loans to nonprofit
		  and governmental entities in connection with sales of single family real
		  properties owned by the Secretary and formerly insured under the Mutual
		  Mortgage Insurance Fund. For administrative contract expenses of the Federal
		  Housing Administration,
		  $215,000,000, to remain available until
		  September 30,
		  2014, of which up
		  to $71,500,000 may be transferred to and merged
		  with the Working Capital Fund: 
		  Provided further, That
		  to the extent guaranteed loan commitments exceed
		  $200,000,000,000 on or before April 1, 2013, an
		  additional $1,400 for administrative contract
		  expenses shall be available for each $1,000,000
		  in additional guaranteed loan commitments (including a pro rata amount for any
		  amount below $1,000,000), but in no case shall
		  funds made available by this proviso exceed
		  $30,000,000.
			General and special risk program
		  accountNew commitments to
		  guarantee loans insured under the General and Special Risk Insurance Funds, as
		  authorized by sections 238 and 519 of the National Housing Act (12 U.S.C.
		  1715z–3 and 1735c), shall not exceed
		  $25,000,000,000 in total loan principal, any
		  part of which is to be guaranteed, to remain available until September 30,
		  2014: 
		  Provided, That during fiscal year
		  2013 gross obligations for the principal amount of direct loans, as authorized
		  by sections 204(g), 207(l), 238, and 519(a) of the National Housing Act, shall
		  not exceed $20,000,000, which shall be for loans
		  to nonprofit and governmental entities in connection with the sale of
		  single
		  family real
		  properties owned by the Secretary and formerly insured under such
		  Act.
			Government national mortgage
		  association
			Guarantees of mortgage-backed securities
		  loan guarantee program accountNew commitments to issue guarantees to carry
		  out the purposes of section 306 of the National Housing Act, as amended (12
		  U.S.C. 1721(g)), shall not exceed
		  $500,000,000,000, to remain available until
		  September 30, 2014: 
		  Provided, That
		  $20,500,000 shall be available for necessary
		  salaries and expenses of the Office of Government National Mortgage
		  Association: 
		  Provided further, That
		  to the extent that guaranteed loan commitments will and do exceed
		  $155,000,000,000 on or before April 1, 2013, an
		  additional $100 for necessary salaries and
		  expenses shall be available until expended for each
		  $1,000,000 in additional guaranteed loan
		  commitments (including a pro rata amount for any amount below
		  $1,000,000), but in no case shall funds made
		  available by this proviso exceed $3,000,000: 
		  Provided further, That
		  receipts from Commitment and Multiclass fees collected pursuant to title III of
		  the National Housing Act, as amended, shall be credited as offsetting
		  collections to this account.
			Policy development and
		  research
			Research and technologyFor contracts, grants, and necessary
		  expenses of programs of research and studies relating to housing and urban
		  problems, not otherwise provided for, as authorized by title V of the Housing
		  and Urban Development Act of 1970 (12 U.S.C. 1701z–1 et seq.), including
		  carrying out the functions of the Secretary of Housing and Urban Development
		  under section 1(a)(1)(i) of Reorganization Plan No. 2 of 1968,
		  $46,000,000, to remain available until September
		  30, 2014: 
		  Provided, That with respect to
		  amounts made available under this heading, notwithstanding section 204 of this
		  title, the Secretary may enter into cooperative agreements funded with
		  philanthropic entities, other Federal agencies, or State or local governments
		  and their agencies for research projects: 
		  Provided further, That
		  with respect to the previous proviso, such partners to the cooperative
		  agreements must contribute at least a 50 percent match toward the cost of the
		  project: 
		  Provided further, That
		  for non-competitive agreements entered into in accordance with the previous two
		  provisos, the Secretary of Housing and Urban Development shall comply with
		  section 2(b) of the Federal Funding Accountability and Transparency Act of 2006
		  (Public Law 109–282, 31 U.S.C. note) in lieu of compliance with section
		  102(a)(4)(C) with respect to documentation of award
		  decisions.
			Fair housing and equal
		  opportunity
			Fair housing activitiesFor contracts, grants, and other assistance,
		  not otherwise provided for, as authorized by title VIII of the Civil Rights Act
		  of 1968, as amended by the Fair Housing Amendments Act of 1988, and section 561
		  of the Housing and Community Development Act of 1987, as amended,
		  $68,000,000, to remain available until September
		  30, 2014, of which $42,500,000 shall be to carry
		  out activities pursuant to such section 561: 
		  Provided, That notwithstanding 31
		  U.S.C. 3302, the Secretary may assess and collect fees to cover the costs of
		  the Fair Housing Training Academy, and may use such funds to provide such
		  training: 
		  Provided further, That
		  no funds made available under this heading shall be used to lobby the executive
		  or legislative branches of the Federal Government in connection with a specific
		  contract, grant or loan: 
		  Provided further, That
		  of the funds made available under this heading,
		  $300,000 shall be available to the Secretary of
		  Housing and Urban Development for the creation and promotion of translated
		  materials and other programs that support the assistance of persons with
		  limited English proficiency in utilizing the services provided by the
		  Department of Housing and Urban Development.
			Office of healthy homes and lead hazard
		  control
			Lead hazard reductionFor the Lead Hazard Reduction Program, as
		  authorized by section 1011 of the Residential Lead-Based Paint Hazard Reduction
		  Act of 1992, $120,000,000, to remain available
		  until September 30, 2014: 
		  Provided, That up to
		  $30,000,000 of that amount shall be for the
		  Healthy Homes Initiative, pursuant to sections 501 and 502 of the Housing and
		  Urban Development Act of 1970 that shall include research, studies, testing,
		  and demonstration efforts, including education and outreach concerning
		  lead-based paint poisoning and other housing-related diseases and hazards: 
		  Provided further, That
		  for purposes of environmental review, pursuant to the National Environmental
		  Policy Act of 1969 (42 U.S.C. 4321 et seq.) and other provisions of the law
		  that further the purposes of such Act, a grant under the Healthy Homes
		  Initiative, Operation Lead Elimination Action Plan (LEAP), or the Lead
		  Technical Studies program under this heading or under prior appropriations Acts
		  for such purposes under this heading, shall be considered to be funds for a
		  special project for purposes of section 305(c) of the Multifamily Housing
		  Property Disposition Reform Act of 1994: 
		  Provided further, That
		  of the total amount made available under this heading,
		  $45,000,000 shall be made available on a
		  competitive basis for areas with the highest lead paint abatement needs: 
		  Provided further, That
		  each recipient of funds provided under the second proviso shall make a matching
		  contribution in an amount not less than 25 percent: 
		  Provided further, That
		  each applicant shall certify adequate capacity that is acceptable to the
		  Secretary to carry out the proposed use of funds pursuant to a notice of
		  funding availability: 
		  Provided further, That
		  amounts made available under this heading in this or prior appropriations Acts,
		  and that still remain available, may be used for any purpose under this heading
		  notwithstanding the purpose for which such amounts were appropriated if a
		  program competition is undersubscribed and there are other program competitions
		  under this heading that are oversubscribed.
			Working capital
		  fund
			For additional capital for the Working
		  Capital Fund (42 U.S.C. 3535) for the maintenance of infrastructure for
		  Department-wide information technology systems, for the continuing operation
		  and maintenance of both Department-wide and program-specific information
		  systems, and for program-related maintenance activities,
		  $230,000,000, of which
		  $170,000,000 shall remain available until
		  September 30, 2014, and of which $60,000,000
		  shall remain available until September 30, 2015 for Development Modernization
		  and Enhancement: 
		  Provided, That any amounts
		  transferred to this Fund under this Act shall remain available until expended: 
		  Provided further, That
		  any amounts transferred to this Fund from amounts appropriated by previously
		  enacted appropriations Acts may be used for the purposes specified under this
		  Fund, in addition to any other information technology the purposes for which
		  such amounts were appropriated: 
		  Provided further, That
		  not more than 25 percent of the funds made available under this heading for
		  Development, Modernization and Enhancement, including development and
		  deployment of a Next Generation Management System and development and
		  deployment of modernized Federal Housing Administration systems may be
		  obligated until the Secretary submits to the Committees on Appropriations a
		  plan for expenditure that—(A) identifies for each modernization project: (i)
		  the functional and performance capabilities to be delivered and the mission
		  benefits to be realized, (ii) the estimated life-cycle cost, and (iii) key
		  milestones to be met; (B) demonstrates that each modernization project is: (i)
		  compliant with the department's enterprise architecture, (ii) being managed in
		  accordance with applicable life-cycle management policies and guidance, (iii)
		  subject to the department's capital planning and investment control
		  requirements, and (iv) supported by an adequately staffed project office; and
		  (C) has been reviewed by the Government Accountability
		  Office.
			Office of inspector generalFor necessary salaries and expenses of the
		  Office of Inspector General in carrying out the Inspector General Act of 1978,
		  as amended, $125,194,000: 
		  Provided, That the Inspector
		  General shall have independent authority over all personnel issues within this
		  office.
			Transformation initiativeFor necessary expenses of research,
		  evaluation, and program metrics activities; program demonstrations; and
		  technical assistance and capacity building,
		  $43,000,000, to remain available until September
		  30, 2015: 
		  Provided, That with respect to
		  amounts made available under this heading for research, evaluation and program
		  metrics or program demonstrations, the Secretary may make grants or enter into
		  cooperative agreements if such grants or agreements include a substantial match
		  contribution, notwithstanding section 204 of this
		  title.
			General provisions—Department of housing
		  and urban development
			201.Fifty percent of the amounts of budget
			 authority, or in lieu thereof 50 percent of the cash amounts associated with
			 such budget authority, that are recaptured from projects described in section
			 1012(a) of the Stewart B. McKinney Homeless Assistance Amendments Act of 1988
			 (42 U.S.C. 1437 note) shall be rescinded or in the case of cash, shall be
			 remitted to the Treasury, and such amounts of budget authority or cash
			 recaptured and not rescinded or remitted to the Treasury shall be used by State
			 housing finance agencies or local governments or local housing agencies with
			 projects approved by the Secretary of Housing and Urban Development for which
			 settlement occurred after January 1, 1992, in accordance with such section.
			 Notwithstanding the previous sentence, the Secretary may award up to 15 percent
			 of the budget authority or cash recaptured and not rescinded or remitted to the
			 Treasury to provide project owners with incentives to refinance their project
			 at a lower interest rate.
			202.None of the amounts made available under
			 this Act may be used during fiscal year 2013 to investigate or prosecute under
			 the Fair Housing Act any otherwise lawful activity engaged in by one or more
			 persons, including the filing or maintaining of a nonfrivolous legal action,
			 that is engaged in solely for the purpose of achieving or preventing action by
			 a Government official or entity, or a court of competent jurisdiction.
			203.(a)Sections 203 and 209 of the Department of
			 Housing and Urban Development Appropriations Act, 2012 is amended by striking
			 fiscal year 2012 each place it appears and inserting
			 fiscal years 2012 and 2013.
				(b)Section 203(a)(2) of such Act is amended by
			 striking fiscal year 2011 and inserting fiscal years 2012
			 and 2013.
				204.Except as explicitly provided in law, any
			 grant, cooperative agreement or other assistance made pursuant to title II of
			 this Act shall be made on a competitive basis and in accordance with section
			 102 of the Department of Housing and Urban Development Reform Act of 1989 (42
			 U.S.C. 3545).
			205.Funds of the Department of Housing and
			 Urban Development subject to the Government Corporation Control Act or section
			 402 of the Housing Act of 1950 shall be available, without regard to the
			 limitations on administrative expenses, for legal services on a contract or fee
			 basis, and for utilizing and making payment for services and facilities of the
			 Federal National Mortgage Association, Government National Mortgage
			 Association, Federal Home Loan Mortgage Corporation, Federal Financing Bank,
			 Federal Reserve banks or any member thereof, Federal Home Loan banks, and any
			 insured bank within the meaning of the Federal Deposit Insurance Corporation
			 Act, as amended (12 U.S.C. 1811–1).
			206.Unless otherwise provided for in this Act
			 or through a reprogramming of funds, no part of any appropriation for the
			 Department of Housing and Urban Development shall be available for any program,
			 project or activity in excess of amounts set forth in the budget estimates
			 submitted to Congress.
			207.Corporations and agencies of the Department
			 of Housing and Urban Development which are subject to the Government
			 Corporation Control Act are hereby authorized to make such expenditures, within
			 the limits of funds and borrowing authority available to each such corporation
			 or agency and in accordance with law, and to make such contracts and
			 commitments without regard to fiscal year limitations as provided by section
			 104 of such Act as may be necessary in carrying out the programs set forth in
			 the budget for 2013 for such corporation or agency except as hereinafter
			 provided: 
			 Provided, That collections of
			 these corporations and agencies may be used for new loan or mortgage purchase
			 commitments only to the extent expressly provided for in this Act (unless such
			 loans are in support of other forms of assistance provided for in this or prior
			 appropriations Acts), except that this proviso shall not apply to the mortgage
			 insurance or guaranty operations of these corporations, or where loans or
			 mortgage purchases are necessary to protect the financial interest of the
			 United States Government.
			208.The Secretary of Housing and Urban
			 Development shall provide quarterly reports to the House and Senate Committees
			 on Appropriations regarding all uncommitted, unobligated, recaptured and excess
			 funds in each program and activity within the jurisdiction of the Department
			 and shall submit additional, updated budget information to these Committees
			 upon request.
			209.Paragraph (2)(B)(i) of section 3(a) of the
			 United States Housing Act of 1937 (42 U.S.C. 1437a(a)) is amended—
				(1)in the matter preceding subclause
			 (I)—
					(A)by striking Except as otherwise
			 provided under this clause, each and inserting Each;
			 and
					(B)by inserting after which
			 shall the following: not be lower than 80 percent of the
			 applicable fair market rental established under section 8(c) of this Act and
			 which shall; and
					(2)by striking the undesignated matter
			 following subclause (II) and inserting the following: Public housing
			 agencies must comply by September 30, 2013, with the requirement of this
			 clause, except that if a new flat rental amount for a dwelling unit will
			 increase a family's existing rental payment by more than 35 percent, the new
			 flat rental amount shall be phased in as necessary to ensure that the family's
			 existing rental payment does not increase by more than 35 percent annually. The
			 preceding sentence shall not be construed to require establishment of rental
			 amounts equal to 80 percent of the fair market rental in years when the fair
			 market rental falls from the prior year..
				210The President's formal budget request for
			 fiscal year 2014, as well as the Department of Housing and Urban Development's
			 congressional budget justifications to be submitted to the Committees on
			 Appropriations of the House of Representatives and the Senate, shall use the
			 identical account and sub-account structure provided under this Act.
			211.A public housing agency or such other
			 entity that administers Federal housing assistance for the Housing Authority of
			 the county of Los Angeles, California, the States of Alaska, Iowa, and
			 Mississippi shall not be required to include a resident of public housing or a
			 recipient of assistance provided under section 8 of the United States Housing
			 Act of 1937 on the board of directors or a similar governing board of such
			 agency or entity as required under section (2)(b) of such Act. Each public
			 housing agency or other entity that administers Federal housing assistance
			 under section 8 for the Housing Authority of the county of Los Angeles,
			 California and the States of Alaska, Iowa and Mississippi that chooses not to
			 include a resident of public housing or a recipient of section 8 assistance on
			 the board of directors or a similar governing board shall establish an advisory
			 board of not less than six residents of public housing or recipients of section
			 8 assistance to provide advice and comment to the public housing agency or
			 other administering entity on issues related to public housing and section 8.
			 Such advisory board shall meet not less than quarterly.
			212.(a)Notwithstanding any other provision of law,
			 subject to the conditions listed in subsection (b), for fiscal years 2013 and
			 2014, the Secretary of Housing and Urban Development may authorize the transfer
			 of some or all project-based assistance, debt and statutorily required
			 low-income and very low-income use restrictions, associated with one or more
			 multifamily housing project to another multifamily housing project or
			 projects.
				(b)Phased TransfersTransfers of project-based assistance under
			 this section may be done in phases to accommodate the financing and other
			 requirements related to rehabilitating or constructing the project or projects
			 to which the assistance is transferred, to ensure that such project or projects
			 meet the standards under section (c).
				(c)The transfer authorized in subsection (a)
			 is subject to the following conditions:
					(1)Number and bedroom size of Units
						(A)For occupied units in the transferring
			 project: the number of low-income and very low-income units and the
			 configuration (i.e. bedroom size) provided by the transferring project shall be
			 no less than when transferred to the receiving project or projects and the net
			 dollar amount of Federal assistance provided by the transferring project shall
			 remain the same in the receiving project or projects.
						(B)For unoccupied units in the transferring
			 project: the Secretary may authorize a reduction in the number of dwelling
			 units in the receiving project or projects to allow for a reconfiguration of
			 bedroom sizes to meet current market demands, as determined by the Secretary
			 and provided there is no increase in the project-based section 8 budget
			 authority.
						(2)The net dollar amount of Federal assistance
			 provided to the transferring project shall remain the same as the receiving
			 project or projects.
					(3)The transferring project shall, as
			 determined by the Secretary, be either physically obsolete or economically
			 nonviable.
					(4)The receiving project or projects shall
			 meet or exceed applicable physical standards established by the
			 Secretary.
					(5)The owner or mortgagor of the transferring
			 project shall notify and consult with the tenants residing in the transferring
			 project and provide a certification of approval by all appropriate local
			 governmental officials.
					(6)The tenants of the transferring project who
			 remain eligible for assistance to be provided by the receiving project or
			 projects shall not be required to vacate their units in the transferring
			 project or projects until new units in the receiving project are available for
			 occupancy.
					(7)The Secretary determines that this transfer
			 is in the best interest of the tenants.
					(8)If either the transferring project or the
			 receiving project or projects meets the condition specified in subsection
			 (d)(2)(A), any lien on the receiving project resulting from additional
			 financing obtained by the owner shall be subordinate to any FHA-insured
			 mortgage lien transferred to, or placed on, such project by the Secretary,
			 except that the Secretary may waive this requirement upon determination that
			 such a waiver is necessary to facilitate the financing of acquisition,
			 construction, and/or rehabilitation of the receiving project or
			 projects.
					(9)If the transferring project meets the
			 requirements of subsection (c)(2)(E), the owner or mortgagor of the receiving
			 project or projects shall execute and record either a continuation of the
			 existing use agreement or a new use agreement for the project where, in either
			 case, any use restrictions in such agreement are of no lesser duration than the
			 existing use restrictions.
					(10)The transfer does not increase the cost (as
			 defined in section 502 of the Congressional Budget Act of 1974, as amended) of
			 any FHA-insured mortgage, except to the extent that appropriations are provided
			 in advance for the amount of any such increased cost.
					(d)For purposes of this section—
					(1)the terms low-income and
			 very low-income shall have the meanings provided by the statute
			 and/or regulations governing the program under which the project is insured or
			 assisted;
					(2)the term multifamily housing
			 project means housing that meets one of the following
			 conditions—
						(A)housing that is subject to a mortgage
			 insured under the National Housing Act;
						(B)housing that has project-based assistance
			 attached to the structure including projects undergoing mark to market debt
			 restructuring under the Multifamily Assisted Housing Reform and Affordability
			 Housing Act;
						(C)housing that is assisted under section 202
			 of the Housing Act of 1959 as amended by section 801 of the Cranston-Gonzales
			 National Affordable Housing Act;
						(D)housing that is assisted under section 202
			 of the Housing Act of 1959, as such section existed before the enactment of the
			 Cranston-Gonzales National Affordable Housing Act;
						(E)housing that is assisted under section 811
			 of the Cranston-Gonzales National Affordable Housing Act; or
						(F)housing or vacant land that is subject to a
			 use agreement;
						(3)the term project-based
			 assistance means—
						(A)assistance provided under section 8(b) of
			 the United States Housing Act of 1937;
						(B)assistance for housing constructed or
			 substantially rehabilitated pursuant to assistance provided under section
			 8(b)(2) of such Act (as such section existed immediately before October 1,
			 1983);
						(C)rent supplement payments under section 101
			 of the Housing and Urban Development Act of 1965;
						(D)interest reduction payments under section
			 236 and/or additional assistance payments under section 236(f)(2) of the
			 National Housing Act;
						(E)assistance payments made under section
			 202(c)(2) of the Housing Act of 1959; and
						(F)assistance payments made under section
			 811(d)(2) of the Housing Act of 1959;
						(4)the term receiving project or
			 projects means the multifamily housing project or projects to which
			 some or all of the project-based assistance, debt, and statutorily required use
			 low-income and very low-income restrictions are to be transferred;
					(5)the term transferring
			 project means the multifamily housing project which is transferring
			 some or all of the project-based assistance, debt and the statutorily required
			 low-income and very low-income use restrictions to the receiving project or
			 projects; and
					(6)the term Secretary means the
			 Secretary of Housing and Urban Development.
					(e)The Secretary shall publish by notice in
			 the Federal Register the terms and conditions, including criteria for HUD
			 approval, of transfers pursuant to this section no later than 30 days before
			 the effective date of such notice.
				213.The funds made available for Native
			 Alaskans under the heading Native American Housing Block Grants
			 in title III of this Act shall be allocated to the same Native Alaskan housing
			 block grant recipients that received funds in fiscal year 2005.
			214.No funds provided under this title may be
			 used for an audit of the Government National Mortgage Association that makes
			 applicable requirements under the Federal Credit Reform Act of 1990 (2 U.S.C.
			 661 et seq.).
			215.(a)No assistance shall be provided under
			 section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f) to any
			 individual who—
					(1)is enrolled as a student at an institution
			 of higher education (as defined under section 102 of the Higher Education Act
			 of 1965 (20 U.S.C. 1002));
					(2)is under 24 years of age;
					(3)is not a veteran;
					(4)is unmarried;
					(5)does not have a dependent child;
					(6)is not a person with disabilities, as such
			 term is defined in section 3(b)(3)(E) of the United States Housing Act of 1937
			 (42 U.S.C. 1437a(b)(3)(E)) and was not receiving assistance under such section
			 8 as of November 30, 2005; and
					(7)is not otherwise individually eligible, or
			 has parents who, individually or jointly, are not eligible, to receive
			 assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C.
			 1437f).
					(b)For purposes of determining the eligibility
			 of a person to receive assistance under section 8 of the United States Housing
			 Act of 1937 (42 U.S.C. 1437f), any financial assistance (in excess of amounts
			 received for tuition and any other required fees and charges) that an
			 individual receives under the Higher Education Act of 1965 (20 U.S.C. 1001 et
			 seq.), from private sources, or an institution of higher education (as defined
			 under the Higher Education Act of 1965 (20 U.S.C. 1002)), shall be considered
			 income to that individual, except for a person over the age of 23 with
			 dependent children.
				216.Notwithstanding the limitation in the first
			 sentence of section 255(g) of the National Housing Act (12 U.S.C. 1715z–g), the
			 Secretary of Housing and Urban Development may, until September 30, 2013,
			 insure and enter into commitments to insure mortgages under section 255(g) of
			 the National Housing Act (12 U.S.C. 1715z–20).
			217.Notwithstanding any other provision of law,
			 in fiscal year 2013, in managing and disposing of any multifamily property that
			 is owned or has a mortgage held by the Secretary of Housing and Urban
			 Development, and during the process of foreclosure on any property with a
			 contract for rental assistance payments under section 8 of the United States
			 Housing Act of 1937 or other Federal programs, the Secretary shall maintain any
			 rental assistance payments under section 8 of the United States Housing Act of
			 1937 and other programs that are attached to any dwelling units in the
			 property. To the extent the Secretary determines, in consultation with the
			 tenants and the local government, that such a multifamily property owned or
			 held by the Secretary is not feasible for continued rental assistance payments
			 under such section 8 or other programs, based on consideration of (1) the costs
			 of rehabilitating and operating the property and all available Federal, State,
			 and local resources, including rent adjustments under section 524 of the
			 Multifamily Assisted Housing Reform and Affordability Act of 1997
			 (MAHRAA) and (2) environmental conditions that cannot be
			 remedied in a cost-effective fashion, the Secretary may, in consultation with
			 the tenants of that property, contract for project-based rental assistance
			 payments with an owner or owners of other existing housing properties, or
			 provide other rental assistance. The Secretary shall also take appropriate
			 steps to ensure that project-based contracts remain in effect prior to
			 foreclosure, subject to the exercise of contractual abatement remedies to
			 assist relocation of tenants for imminent major threats to health and safety
			 after written notice to and informed consent of the affected tenants and use of
			 other available remedies, such as partial abatements or receivership. After
			 disposition of any multifamily property described under this section, the
			 contract and allowable rent levels on such properties shall be subject to the
			 requirements under section 524 of MAHRAA.
			218.During fiscal year 2013, in the provision
			 of rental assistance under section 8(o) of the United States Housing Act of
			 1937 (42 U.S.C. 1437f(o)) in connection with a program to demonstrate the
			 economy and effectiveness of providing such assistance for use in assisted
			 living facilities that is carried out in the counties of the State of Michigan
			 notwithstanding paragraphs (3) and (18)(B)(iii) of such section 8(o), a family
			 residing in an assisted living facility in any such county, on behalf of which
			 a public housing agency provides assistance pursuant to section 8(o)(18) of
			 such Act, may be required, at the time the family initially receives such
			 assistance, to pay rent in an amount exceeding 40 percent of the monthly
			 adjusted income of the family by such a percentage or amount as the Secretary
			 of Housing and Urban Development determines to be appropriate.
			219.The Secretary of Housing and Urban
			 Development shall report quarterly to the House of Representatives and Senate
			 Committees on Appropriations on HUD's use of all sole-source contracts,
			 including terms of the contracts, cost, and a substantive rationale for using a
			 sole-source contract.
			220.Notwithstanding any other provision of law,
			 the recipient of a grant under section 202b of the Housing Act of 1959 (12
			 U.S.C. 1701q) after December 26, 2000, in accordance with the unnumbered
			 paragraph at the end of section 202(b) of such Act, may, at its option,
			 establish a single-asset nonprofit entity to own the project and may lend the
			 grant funds to such entity, which may be a private nonprofit organization
			 described in section 831 of the American Homeownership and Economic Opportunity
			 Act of 2000.
			221.The commitment authority funded by fees as
			 provided under the subheading Program Account under the heading
			 Community Development Loan Guarantees may be used to guarantee,
			 or make commitments to guarantee, notes, or other obligations issued by any
			 State on behalf of non-entitlement communities in the State in accordance with
			 the requirements of section 108 of the Housing and Community Development Act of
			 1974: 
			 Provided, That any State
			 receiving such a guarantee or commitment shall distribute all funds subject to
			 such guarantee to the units of general local government in non-entitlement
			 areas that received the commitment.
			222.Section 24 of the United States Housing Act
			 of 1937 (42 U.S.C. 1437v) is amended—
				(1)in subsection (m)(1), by striking
			 fiscal year and all that follows through the period at the end
			 and inserting fiscal year 2013.; and
				(2)in subsection (o), by striking
			 September and all that follows through the period at the end and
			 inserting September 30, 2013..
				223.Public housing agencies that own and
			 operate 400 or fewer public housing units may elect to be exempt from any asset
			 management requirement imposed by the Secretary of Housing and Urban
			 Development in connection with the operating fund rule: 
			 Provided, That an agency seeking
			 a discontinuance of a reduction of subsidy under the operating fund formula
			 shall not be exempt from asset management requirements.
			224.With respect to the use of amounts provided
			 in this Act and in future Acts for the operation, capital improvement and
			 management of public housing as authorized by sections 9(d) and 9(e) of the
			 United States Housing Act of 1937 (42 U.S.C. 1437g(d) and (e)), the Secretary
			 shall not impose any requirement or guideline relating to asset management that
			 restricts or limits in any way the use of capital funds for central office
			 costs pursuant to section 9(g)(1) or 9(g)(2) of the United States Housing Act
			 of 1937 (42 U.S.C. 1437g(g)(1), (2)): 
			 Provided, That a public housing
			 agency may not use capital funds authorized under section 9(d) for activities
			 that are eligible under section 9(e) for assistance with amounts from the
			 operating fund in excess of the amounts permitted under section 9(g)(1) or
			 9(g)(2).
			225.No official or employee of the Department
			 of Housing and Urban Development shall be designated as an allotment holder
			 unless the Office of the Chief Financial Officer has determined that such
			 allotment holder has implemented an adequate system of funds control and has
			 received training in funds control procedures and directives. The Chief
			 Financial Officer shall ensure that, not later than 90 days after the date of
			 enactment of this Act, a trained allotment holder shall be designated for each
			 HUD subaccount under the heading Administration, Operations, and
			 Management as well as each account receiving appropriations for
			 Program Office Salaries and Expenses within the Department of
			 Housing and Urban Development.
			226.(a)The Secretary of Housing and Urban
			 Development shall take the required actions under subsection (b) when a
			 multifamily housing project with a section 8 contract or contract for similar
			 project-based assistance:
					(1)receives a Real Estate Assessment Center
			 (REAC) score of 30 or less; or
					(2)receives a REAC score between 31 and 59
			 and:
						(A)fails to certify in writing to HUD within
			 60 days that all deficiencies have been corrected; or
						(B)receives consecutive scores of less than 60
			 on REAC inspections.
						Such requirements shall apply to insured
			 and noninsured projects with assistance attached to the units under section 8
			 of the united States housing Act of 1937 (42 U.S.C. 1437f), but do not apply to
			 such units assisted under section 8(o)(13) (42 U.S.C. 1437f(o)(13)) or to
			 public housing units assisted with capital or operating funds under section 9
			 of the United States Housing Act of 1937 (42 U.S.C. 1437g).
				(b)The Secretary shall take the following
			 required actions as authorized under subsection (a)—
					(1)The Secretary shall notify the owner and
			 provide an opportunity for response within 30 days. If the violations remain,
			 the Secretary shall develop a Compliance, Disposition and Enforcement Plan
			 within 60 days, with a specified timetable for correcting all deficiencies. The
			 Secretary shall provide notice of the Plan to the owner, tenants, the local
			 government, any mortgagees, and any contract administrator.
					(2)At the end of the term of the Compliance,
			 Disposition and Enforcement Plan, if the owner fails to fully comply with such
			 plan, the Secretary may require immediate replacement of project management
			 with a management agent approved by the Secretary, and shall take one or more
			 of the following actions, and provide additional notice of those actions to the
			 owner and the parties specified above:
						(A)impose civil money penalties;
						(B)abate the section 8 contract, including
			 partial abatement as determined by the Secretary, until all deficiencies have
			 been corrected;
						(C)pursue transfer of the project to an owner,
			 approved by the Secretary under established procedures, which will be obligated
			 to promptly make all required repairs and to accept renewal of the assistance
			 contract as long as such renewal is offered; or
						(D)seek judicial appointment of a receiver to
			 manage the property and cure all project deficiencies or seek a judicial order
			 of specific performance requiring the owner to cure all project
			 deficiencies.
						(c)The Secretary shall also take appropriate
			 steps to ensure that project-based contracts remain in effect, subject to the
			 exercise of contractual abatement remedies to assist relocation of tenants for
			 imminent major threats to health and safety after written notice to and
			 informed consent of the affected tenants and use of other remedies set forth
			 above. To the extent the Secretary determines, in consultation with the tenants
			 and the local government, that the property is not feasible for continued
			 rental assistance payments under such section 8 or other programs, based on
			 consideration of (1) the costs of rehabilitating and operating the property and
			 all available Federal, State, and local resources, including rent adjustments
			 under section 524 of the Multifamily Assisted Housing Reform and Affordability
			 Act of 1997 (MAHRAA) and (2) environmental conditions that
			 cannot be remedied in a cost-effective fashion, the Secretary may, in
			 consultation with the tenants of that property, contract for project-based
			 rental assistance payments with an owner or owners of other existing housing
			 properties, or provide other rental assistance. The Secretary shall report
			 semi-annually on all properties covered by this section that are assessed
			 through the Real Estate Assessment Center and have physical inspection scores
			 of less than 30 or have consecutive physical inspection scores of less than 60.
			 The report shall include:
					(1)The enforcement actions being taken to
			 address such conditions, including imposition of civil money penalties and
			 termination of subsidies, and identify properties that have such conditions
			 multiple times; and
					(2)Actions that the Department of Housing and
			 Urban Development is taking to protect tenants of such identified
			 properties.
					227.Payment of attorney fees in program-related
			 litigation must be paid from individual program office personnel benefits and
			 compensation funding. The annual budget submission for program office personnel
			 benefit and compensation funding must include program-related litigation costs
			 for attorney fees as a separate line item request.
			228.The Secretary of the Department of Housing
			 and Urban Development shall for fiscal year 2013 and subsequent fiscal years,
			 notify the public through the Federal Register and other means, as determined
			 appropriate, of the issuance of a notice of the availability of assistance or
			 notice of funding availability (NOFA) for any program or discretionary fund
			 administered by the Secretary that is to be competitively awarded.
			 Notwithstanding any other provision of law, for fiscal year 2013 and subsequent
			 fiscal years, the Secretary may make the NOFA available only on the Internet at
			 the appropriate Government Web site or through other electronic media, as
			 determined by the Secretary.
			229.The proviso under the Community
			 Development Fund heading in Public Laws 109–148, 109–234, 110–252, and
			 110–329 which requires the Secretary to establish procedures to prevent
			 duplication of benefits and to report to the Committees on Appropriations on
			 all steps to prevent fraud and abuse is amended by striking
			 quarterly and inserting annually.
			230.The Secretary of the Department of Housing
			 and Urban Development is authorized to transfer up to 5 percent or
			 $5,000,000, whichever is less, of the funds
			 appropriated for any office funded under the heading Administration,
			 Operations, and Management to any other office funded under such
			 heading: 
			 Provided, That no appropriation
			 for any office funded under the heading Administration, Operations, and
			 Management shall be increased or decreased by more than 5 percent or
			 $5,000,000, whichever is less, without prior
			 written approval of the House and Senate Committees on Appropriations: 
			 Provided further,
			 That the Secretary is authorized to transfer up to 5 percent or
			 $5,000,000, whichever is less, of the funds
			 appropriated for any account funded under the general heading Program
			 Office Salaries and Expenses to any other account funded under such
			 heading: 
			 Provided further,
			 That no appropriation for any account funded under the general heading
			 Program Office Salaries and Expenses shall be increased or
			 decreased by more than 5 percent or $5,000,000,
			 whichever is less, without prior written approval of the House and Senate
			 Committees on Appropriations: 
			 Provided further,
			 That the Secretary may transfer funds made available for salaries and expenses
			 between any office funded under the heading Administration, Operations
			 and Management and any account funded under the general heading
			 Program Office Salaries and Expenses, but only with the prior
			 written approval of the House and Senate Committees on Appropriations.
			231.The Disaster Housing Assistance Programs,
			 administered by the Department of Housing and Urban Development, shall be
			 considered a program of the Department of Housing and Urban
			 Development under section 904 of the McKinney Act for the purpose of
			 income verifications and matching.
			232.Of the amounts made available for salaries
			 and expenses under all accounts under this title (except for the Office of
			 Inspector General account), a total of up to
			 $10,000,000 may be transferred to and merged
			 with amounts made available in the Working Capital Fund account
			 under this title.
			233.Title II of division K of Public Law
			 110–161 is amended by striking the item related to Flexible Subsidy
			 Fund.
			234.Paragraph (1) of section 242(i) of the
			 National Housing Act (12 U.S.C. 1715z–7(i)(1)) is amended by striking
			 July 31, 2011 and inserting July 31, 2016.
			235.Subparagraph (A) of section 3(b)(6) of the
			 United States Housing Act of 1937 (42 U.S.C. 1437a(b)(6)(A)) is amended by
			 inserting before the period at the end the following: , or a consortium
			 of such entities or bodies as approved by the Secretary.
			236.(a)Section 3(b) of the United States Housing
			 Act of 1937 (42 U.S.C. 1437a) is amended—
					(1)in paragraph (2), by designating the first
			 sentence as subparagraph (A), the second sentence as subparagraph (B), and the
			 remaining sentences as subparagraph (D), and by inserting after subparagraph
			 (B) the following new subparagraph (C):
						
							(C)The term extremely low-income families
				means very low-income families whose incomes do not exceed the higher
				of—
								(i)the poverty guidelines updated periodically
				by the Department of Health and Human Services under the authority of section
				673(2) of the Community Services Block Grant Act applicable to a family of the
				size involved (except that this clause shall not apply in the case of public
				housing agencies located in Puerto Rico or any other territory or possession of
				the United States); or
								(ii)30 percent of the median family income for
				the area, as determined by the Secretary, with adjustments for smaller and
				larger families (except that the Secretary may establish income ceilings higher
				or lower than 30 percent of the median for the area on the basis of the
				Secretary's findings that such variations are necessary because of unusually
				high or low family incomes).
								;
				and
					(b)Section 16 of the United States Housing Act
			 of 1937 (42 U.S.C. 1437n) is amended—
					(1)in subsection (a)(2)(A);
					(2)in subsection (b)(1); and
					(3)in subsection (c)(3), by striking
			 families whose incomes and all that follows through low
			 family incomes and inserting extremely low-income
			 families.
					237.(a)Section 8(o)(8) of the United States
			 Housing Act of 1937 (42 U.S.C. 1437f(o)(8)) is amended—
					(1)by redesignating subparagraph (E) as
			 subparagraph (G); and
					(2)by striking subparagraph (D) and inserting
			 the following new subparagraphs:
						
							(D)Biennial inspections
								(i)RequirementEach public housing agency providing
				assistance under this subsection (or other entity, as provided in paragraph
				(11)) shall, for each assisted dwelling unit, make inspections not less often
				than biennially during the term of the housing assistance payments contract for
				the unit to determine whether the unit is maintained in accordance with the
				requirements under subparagraph (A).
								(ii)Use of alternative inspection
				methodThe requirements under
				clause (i) may be complied with by use of inspections that qualify as an
				alternative inspection method pursuant to subparagraph (E).
								(iii)recordsThe public housing agency (or other entity)
				shall retain the records of the inspection for a reasonable time and shall make
				the records available upon request to the Secretary, the Inspector General for
				the Department of Housing and Urban Development, and any auditor conducting an
				audit under section 5(h) of this Act.
								(E)Alternative inspection methodAn inspection of a property shall qualify
				as an alternative inspection method for purposes of this subparagraph
				if—
								(i)the inspection was conducted pursuant to
				requirements under a Federal, State, or local housing program (including the
				Home investment partnership program under title II of the Cranston-Gonzalez
				National Affordable Housing Act and the low-income housing tax credit program
				under section 42 of the Internal Revenue Code of 1986); and
								(ii)pursuant to such inspection, the property
				was determined to meet the standards or requirements regarding housing quality
				or safety applicable to properties assisted under such program, and, if a
				non-Federal standard or requirement was used, the public housing agency has
				certified to the Secretary that such standard or requirement provides the same
				(or greater) protection to occupants of dwelling units meeting such standard or
				requirement as would the housing quality standards under subparagraph
				(B).
								(F)Interim inspectionsUpon notification to the public housing
				agency, by a family (on whose behalf tenant-based rental assistance is provided
				under this subsection) or by a government official, that the dwelling unit for
				which such assistance is provided does not comply with the housing quality
				standards under subparagraph (B), the public housing agency shall inspect the
				dwelling unit—
								(i)in the case of any condition that is
				life-threatening, within 24 hours after the agency's receipt of such
				notification; and
								(ii)in the case of any condition that is not
				life-threatening, within 15 days after the agency's receipt of such
				notification.
								.
					(b)Effective
			 dateThe amendments in
			 subsection (a) shall take effect upon such date as the Secretary determines, in
			 the Secretary's sole discretion, through the Secretary's publication of such
			 date in the Federal Register, as part of regulations promulgated, or a notice
			 issued, by the Secretary to implement such amendments.
				238.The fourth proviso under the Rental
			 Assistance Demonstration heading of the Department of Housing and Urban
			 Development Appropriations Act, 2012 is amended by striking or section
			 8(e)(2).
			239.(a)Subsection (b) of section 225 of the
			 Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12755) is amended
			 by inserting at the end the following sentence: Such 30 day waiting
			 period is not required if the grounds for the termination or refusal to renew
			 involve a direct threat to the safety of the tenants or employees of the
			 housing, or an imminent and serious threat to the property (and the termination
			 or refusal to renew is in accordance with the requirements of State or local
			 law)..
				(b)Section 231 of the Cranston-Gonzalez
			 National Affordable Housing Act (42 U.S.C. 12771) is amended—
					(1)in subsection (b) by striking make
			 such funds available by direct reallocation and all that follows
			 through were recaptured and inserting reallocate the
			 funds by formula in accordance with section 217(d) of this Act (42 U.S.C.
			 12747(d)); and
					(2)by striking subsection (c).
					This title may be cited as the
		  Department of Housing and Urban
		  Development Appropriations Act,
		  2013.
			IIIRelated agencies
			Access
		  board
			Salaries and expensesFor expenses necessary for the Access Board,
		  as authorized by section 502 of the Rehabilitation Act of 1973, as amended,
		  $7,400,000: 
		  Provided, That, notwithstanding any
		  other provision of law, there may be credited to this appropriation funds
		  received for publications and training expenses.
			Federal maritime
		  commission
			Salaries and expensesFor necessary expenses of the Federal
		  Maritime Commission as authorized by section 201(d) of the Merchant Marine Act,
		  1936, as amended (46 U.S.C. App. 1111), including services as authorized by 5
		  U.S.C. 3109; hire of passenger motor vehicles as authorized by 31 U.S.C.
		  1343(b); and uniforms or allowances therefore, as authorized by 5 U.S.C.
		  5901–5902,
		  $25,000,000.
			National railroad passenger corporation
		  office of inspector general
			office of inspector
		  general
			salaries and expensesFor necessary expenses of the Office of
		  Inspector General for the National Railroad Passenger Corporation to carry out
		  the provisions of the Inspector General Act of 1978, as amended,
		  $19,000,000: 
		  Provided, That the Inspector
		  General shall have all necessary authority, in carrying out the duties
		  specified in the Inspector General Act, as amended (5 U.S.C. App. 3), to
		  investigate allegations of fraud, including false statements to the government
		  (18 U.S.C. 1001), by any person or entity that is subject to regulation by the
		  National Railroad Passenger Corporation: 
		  Provided further, That
		  the Inspector General may enter into contracts and other arrangements for
		  audits, studies, analyses, and other services with public agencies and with
		  private persons, subject to the applicable laws and regulations that govern the
		  obtaining of such services within the National Railroad Passenger Corporation: 
		  Provided further, That
		  the Inspector General may select, appoint, and employ such officers and
		  employees as may be necessary for carrying out the functions, powers, and
		  duties of the Office of Inspector General, subject to the applicable laws and
		  regulations that govern such selections, appointments, and employment within
		  Amtrak: 
		  Provided further, That
		  concurrent with the President's budget request for fiscal year 2014, the
		  Inspector General shall submit to the House and Senate Committees on
		  Appropriations a budget request for fiscal year 2014 in similar format and
		  substance to those submitted by executive agencies of the Federal
		  Government.
			National transportation safety
		  board
			Salaries and expensesFor necessary expenses of the National
		  Transportation Safety Board, including hire of passenger motor vehicles and
		  aircraft; services as authorized by 5 U.S.C. 3109, but at rates for individuals
		  not to exceed the per diem rate equivalent to the rate for a GS–15; uniforms,
		  or allowances therefor, as authorized by law (5 U.S.C. 5901–5902),
		  $102,400,000, of which not to exceed
		  $2,000 may be used for official reception and
		  representation expenses. The amounts made available to the National
		  Transportation Safety Board in this Act include amounts necessary to make lease
		  payments on an obligation incurred in fiscal year 2001 for a capital
		  lease.
			Neighborhood reinvestment
		  corporation
			Payment to the neighborhood reinvestment
		  corporationFor payment to the
		  Neighborhood Reinvestment Corporation for use in neighborhood reinvestment
		  activities, as authorized by the Neighborhood Reinvestment Corporation Act (42
		  U.S.C. 8101–8107), $135,300,000, of which
		  $5,000,000 shall be for a multi-family rental
		  housing program: 
		  Provided, That in addition,
		  $80,000,000 shall be made available until
		  expended to the Neighborhood Reinvestment Corporation for mortgage foreclosure
		  mitigation activities, under the following terms and
		  conditions:
				(1)The Neighborhood Reinvestment Corporation
			 (NRC) shall make grants to counseling intermediaries approved by
			 the Department of Housing and Urban Development (HUD) (with match to be
			 determined by the NRC based on affordability and the economic conditions of an
			 area; a match also may be waived by the NRC based on the aforementioned
			 conditions) to provide mortgage foreclosure mitigation assistance primarily to
			 States and areas with high rates of defaults and foreclosures to help eliminate
			 the default and foreclosure of mortgages of owner-occupied single-family homes
			 that are at risk of such foreclosure. Other than areas with high rates of
			 defaults and foreclosures, grants may also be provided to approved counseling
			 intermediaries based on a geographic analysis of the Nation by the NRC which
			 determines where there is a prevalence of mortgages that are risky and likely
			 to fail, including any trends for mortgages that are likely to default and face
			 foreclosure. A State Housing Finance Agency may also be eligible where the
			 State Housing Finance Agency meets all the requirements under this paragraph. A
			 HUD-approved counseling intermediary shall meet certain mortgage foreclosure
			 mitigation assistance counseling requirements, as determined by the NRC, and
			 shall be approved by HUD or the NRC as meeting these requirements.
				(2)Mortgage foreclosure mitigation assistance
			 shall only be made available to homeowners of owner-occupied homes with
			 mortgages in default or in danger of default. These mortgages shall likely be
			 subject to a foreclosure action and homeowners will be provided such assistance
			 that shall consist of activities that are likely to prevent foreclosures and
			 result in the long-term affordability of the mortgage retained pursuant to such
			 activity or another positive outcome for the homeowner. No funds made available
			 under this paragraph may be provided directly to lenders or homeowners to
			 discharge outstanding mortgage balances or for any other direct debt reduction
			 payments.
				(3)The use of Mortgage Foreclosure Mitigation
			 Assistance by approved counseling intermediaries and State Housing Finance
			 Agencies shall involve a reasonable analysis of the borrower's financial
			 situation, an evaluation of the current value of the property that is subject
			 to the mortgage, counseling regarding the assumption of the mortgage by another
			 non-Federal party, counseling regarding the possible purchase of the mortgage
			 by a non-Federal third party, counseling and advice of all likely restructuring
			 and refinancing strategies or the approval of a work-out strategy by all
			 interested parties.
				(4)NRC may provide up to 15 percent of the
			 total funds under this paragraph to its own charter members with expertise in
			 foreclosure prevention counseling, subject to a certification by the NRC that
			 the procedures for selection do not consist of any procedures or activities
			 that could be construed as an unacceptable conflict of interest or have the
			 appearance of impropriety.
				(5)HUD-approved counseling entities and State
			 Housing Finance Agencies receiving funds under this paragraph shall have
			 demonstrated experience in successfully working with financial institutions as
			 well as borrowers facing default, delinquency and foreclosure as well as
			 documented counseling capacity, outreach capacity, past successful performance
			 and positive outcomes with documented counseling plans (including post mortgage
			 foreclosure mitigation counseling), loan workout agreements and loan
			 modification agreements. NRC may use other criteria to demonstrate capacity in
			 underserved areas.
				(6)Of the total amount made available under
			 this paragraph, up to $3,000,000 may be made
			 available to build the mortgage foreclosure and default mitigation counseling
			 capacity of counseling intermediaries through NRC training courses with
			 HUD-approved counseling intermediaries and their partners, except that private
			 financial institutions that participate in NRC training shall pay market rates
			 for such training.
				(7)Of the total amount made available under
			 this paragraph, up to 5 percent may be used for associated administrative
			 expenses for the NRC to carry out activities provided under this
			 section.
				(8)Mortgage foreclosure mitigation assistance
			 grants may include a budget for outreach and advertising, and training, as
			 determined by the NRC.
				(9)The NRC shall continue to report
			 bi-annually to the House and Senate Committees on Appropriations as well as the
			 Senate Banking Committee and House Financial Services Committee on its efforts
			 to mitigate mortgage default.
				United states interagency council on
		  homelessness
			Operating expensesFor necessary expenses (including payment of
		  salaries, authorized travel, hire of passenger motor vehicles, the rental of
		  conference rooms, and the employment of experts and consultants under section
		  3109 of title 5, United States Code) of the United States Interagency Council
		  on Homelessness in carrying out the functions pursuant to title II of the
		  McKinney-Vento Homeless Assistance Act, as amended,
		  $3,600,000.
			IVGeneral provisions—this act
			401.Such sums as may be necessary for fiscal
			 year 2013 pay raises for programs funded in this Act shall be absorbed within
			 the levels appropriated in this Act or previous appropriations Acts.
			402.None of the funds in this Act shall be used
			 for the planning or execution of any program to pay the expenses of, or
			 otherwise compensate, non-Federal parties intervening in regulatory or
			 adjudicatory proceedings funded in this Act.
			403.None of the funds appropriated in this Act
			 shall remain available for obligation beyond the current fiscal year, nor may
			 any be transferred to other appropriations, unless expressly so provided
			 herein.
			404.The expenditure of any appropriation under
			 this Act for any consulting service through procurement contract pursuant to
			 section 3109 of title 5, United States Code, shall be limited to those
			 contracts where such expenditures are a matter of public record and available
			 for public inspection, except where otherwise provided under existing law, or
			 under existing Executive order issued pursuant to existing law.
			405.Except as otherwise provided in this Act,
			 none of the funds provided in this Act, provided by previous appropriations
			 Acts to the agencies or entities funded in this Act that remain available for
			 obligation or expenditure in fiscal year 2013, or provided from any accounts in
			 the Treasury derived by the collection of fees and available to the agencies
			 funded by this Act, shall be available for obligation or expenditure through a
			 reprogramming of funds that:
				(1)creates a new program;
				(2)eliminates a program, project, or
			 activity;
				(3)increases funds or personnel for any
			 program, project, or activity for which funds have been denied or restricted by
			 the Congress;
				(4)proposes to use funds directed for a
			 specific activity by either the House or Senate Committees on Appropriations
			 for a different purpose;
				(5)augments existing programs, projects, or
			 activities in excess of $5,000,000 or 10
			 percent, whichever is less;
				(6)reduces existing programs, projects, or
			 activities by $5,000,000 or 10 percent,
			 whichever is less; or
				(7)creates, reorganizes, or restructures a
			 branch, division, office, bureau, board, commission, agency, administration, or
			 department different from the budget justifications submitted to the Committees
			 on Appropriations or the table accompanying the explanatory statement
			 accompanying this Act, whichever is more detailed, unless prior approval is
			 received from the House and Senate Committees on Appropriations: 
			 Provided, That not later than 60
			 days after the date of enactment of this Act, each agency funded by this Act
			 shall submit a report to the Committees on Appropriations of the Senate and of
			 the House of Representatives to establish the baseline for application of
			 reprogramming and transfer authorities for the current fiscal year: 
			 Provided further,
			 That the report shall include:
					(A)a table for each appropriation with a
			 separate column to display the President's budget request, adjustments made by
			 Congress, adjustments due to enacted rescissions, if appropriate, and the
			 fiscal year enacted level;
					(B)a delineation in the table for each
			 appropriation both by object class and program, project, and activity as
			 detailed in the budget appendix for the respective appropriation; and
					(C)an identification of items of special
			 congressional interest: 
			 Provided further,
			 That the amount appropriated or limited for salaries and expenses for an agency
			 shall be reduced by $100,000 per day for each
			 day after the required date that the report has not been submitted to the
			 Congress.
					406.Except as otherwise specifically provided
			 by law, not to exceed 50 percent of unobligated balances remaining available at
			 the end of fiscal year 2013 from appropriations made available for salaries and
			 expenses for fiscal year 2013 in this Act, shall remain available through
			 September 30, 2014, for each such account for the purposes authorized: 
			 Provided, That a request shall be
			 submitted to the House and Senate Committees on Appropriations for approval
			 prior to the expenditure of such funds: 
			 Provided further,
			 That these requests shall be made in compliance with reprogramming guidelines
			 under section 405 of this Act.
			407.All Federal agencies and departments that
			 are funded under this Act shall issue a report to the House and Senate
			 Committees on Appropriations on all sole-source contracts by no later than July
			 30, 2013. Such report shall include the contractor, the amount of the contract
			 and the rationale for using a sole-source contract.
			408.(a)None of the funds made available in this
			 Act may be obligated or expended for any employee training that—
					(1)does not meet identified needs for
			 knowledge, skills, and abilities bearing directly upon the performance of
			 official duties;
					(2)contains elements likely to induce high
			 levels of emotional response or psychological stress in some
			 participants;
					(3)does not require prior employee
			 notification of the content and methods to be used in the training and written
			 end of course evaluation;
					(4)contains any methods or content associated
			 with religious or quasi-religious belief systems or new age
			 belief systems as defined in Equal Employment Opportunity Commission Notice
			 N–915.022, dated September 2, 1988; or
					(5)is offensive to, or designed to change,
			 participants' personal values or lifestyle outside the workplace.
					(b)Nothing in this section shall prohibit,
			 restrict, or otherwise preclude an agency from conducting training bearing
			 directly upon the performance of official duties.
				409.No funds in this Act may be used to support
			 any Federal, State, or local projects that seek to use the power of eminent
			 domain, unless eminent domain is employed only for a public use: 
			 Provided, That for purposes of
			 this section, public use shall not be construed to include economic development
			 that primarily benefits private entities: 
			 Provided further,
			 That any use of funds for mass transit, railroad, airport, seaport or highway
			 projects as well as utility projects which benefit or serve the general public
			 (including energy-related, communication-related, water-related and
			 wastewater-related infrastructure), other structures designated for use by the
			 general public or which have other common-carrier or public-utility functions
			 that serve the general public and are subject to regulation and oversight by
			 the government, and projects for the removal of an immediate threat to public
			 health and safety or brownsfield as defined in the Small Business Liability
			 Relief and Brownsfield Revitalization Act (Public Law 107–118) shall be
			 considered a public use for purposes of eminent domain.
			410.None of the funds made available in this
			 Act may be transferred to any department, agency, or instrumentality of the
			 United States Government, except pursuant to a transfer made by, or transfer
			 authority provided in, this Act or any other appropriations Act.
			411.No part of any appropriation contained in
			 this Act shall be available to pay the salary for any person filling a
			 position, other than a temporary position, formerly held by an employee who has
			 left to enter the Armed Forces of the United States and has satisfactorily
			 completed his period of active military or naval service, and has within 90
			 days after his release from such service or from hospitalization continuing
			 after discharge for a period of not more than 1 year, made application for
			 restoration to his former position and has been certified by the Office of
			 Personnel Management as still qualified to perform the duties of his former
			 position and has not been restored thereto.
			412.No funds appropriated pursuant to this Act
			 may be expended by an entity unless the entity agrees that in expending the
			 assistance the entity will comply with sections 2 through 4 of the Act of March
			 3, 1933 (41 U.S.C. 10a–10c, popularly known as the Buy American
			 Act).
			413.No funds appropriated or otherwise made
			 available under this Act shall be made available to any person or entity that
			 has been convicted of violating the Buy American Act (41 U.S.C.
			 10a–10c).
			414.None of the funds made available in this
			 Act may be used for first-class airline accommodations in contravention of
			 sections 301–10.122 and 301–10.123 of title 41, Code of Federal
			 Regulations.
			415.None of the funds made available in this
			 Act may be used to purchase a light bulb for an office building unless the
			 light bulb has, to the extent practicable, an Energy Star or Federal Energy
			 Management Program designation.
			416.None of the funds made available under this
			 Act or any prior Act may be provided to the Association of Community
			 Organizations for Reform Now (ACORN), or any of its affiliates, subsidiaries,
			 or allied organizations.
			417.Concurrent with the issuance of any notice
			 of funding availability or any other notice designed to solicit applications
			 for a program through which grants or credit assistance are awarded through a
			 competitive process, the Secretary of Transportation and the Secretary of
			 Housing and Urban Development shall post on their Web sites information about
			 such program, including, but not limited to, the goals of the program, the
			 criteria that will be used in awarding grants or credit assistance, and the
			 process by which applications will be selected for the award of a grant or
			 credit assistance: 
			 Provided, That concurrent with
			 the public announcement of grants or credit assistance to be awarded through
			 such competitive program, the Secretary of Transportation and the Secretary of
			 Housing and Urban Development shall post on their Web sites information on each
			 applicant to be awarded a grant or credit assistance, including, but not
			 limited to, the name and address of the applicant, the amount of the grant or
			 credit assistance to be awarded, the amount of financing expected from other
			 sources, and an explanation of how such award is consistent with program
			 goals.
			418.All agencies and departments funded by the
			 Act shall send to Congress at the end of the fiscal year a report containing a
			 complete inventory of the total number of vehicles owned, permanently retired,
			 and purchased during fiscal year 2013 as well as the total cost of the vehicle
			 fleet, including maintenance, fuel, storage, purchasing, and leasing.
			419.(a)The head of any department, agency, board
			 or commission funded by this Act shall submit quarterly reports to the
			 Inspector General, or the senior ethics official for any entity without an
			 inspector general, of the appropriate department, agency, board or commission
			 regarding the costs and contracting procedures relating to each conference held
			 by the department, agency, board or commission during fiscal year 2013 for
			 which the cost to the United States Government was more than
			 $20,000.
				(b)Each report submitted shall include, for
			 each conference held during the applicable quarter—
					(1)a description of the purpose of that
			 conference;
					(2)the number of participants attending that
			 conference;
					(3)a detailed statement of the costs to the
			 United States Government relating to that conference, including—
						(A)the cost of any food or beverages;
						(B)the cost of any audio-visual services;
			 and
						(C)a discussion of the methodology used to
			 determine which costs relate to that conference; and
						(4)a description of the contracting procedures
			 relating to that conference, including—
						(A)whether contracts were awarded on a
			 competitive basis for that conference; and
						(B)a discussion of any cost comparison
			 conducted by the department, agency, board or commission in evaluating
			 potential contractors for that conference.
						(c)A grant or contract funded by amounts
			 appropriated by this Act may not be used for the purpose of defraying the costs
			 of a conference that is not directly and programmatically related to the
			 purpose for which the grant or contract was awarded, such as a banquet or
			 conference held in connection with planning, training, assessment, review, or
			 other routine purposes related to a project funded by the grant or
			 contract.
				420.None of the funds made available in this
			 Act may be used to send or otherwise pay for the attendance of more than 50
			 employees of a single agency or department of the United States Government, who
			 are stationed in the United States, at any single international conference
			 unless the relevant Secretary reports to the Committees on Appropriations at
			 least 5 days in advance that such attendance is important to the national
			 interest: 
			 Provided, That for purposes of
			 this section the term international conference shall mean a
			 conference occurring outside of the United States attended by representatives
			 of the United States Government and of foreign governments, international
			 organizations, or nongovernmental organizations.
				
				This Act may be cited as the
		  Transportation, Housing and Urban
		  Development, and Related Agencies Appropriations Act,
		  2013.
			
	
		April 19, 2012
		Read twice and placed on
		  the calendar
	
